        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 1 of 120




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

                                                               Z0I9 JAN-3 A ll: 33

UNITED STATES OF AMERICA,
<?.v rel. JAIDEEP S. CHAWLA,

      Plaintiffand Relator,

COMMONWEALTH OF MASSACHUSETTS                       FILED IN CA MERA AND
ex rel. JAIDEEP S. CHAWLA,                          UNDER SEAL PURSUANT
                                                    TO 31 U.S.C. S 3730(b¥2I
      Plaintiffand Relator,

MASSACHUSETTS DEPARTMENT OF REVENUE
  rel. JAIDEEP S. CHAWLA,

      Plaintiffand Relator,                         C.A. No.


and

JAIDEEP S. CHAWLA,

      Plaintiff
                                                    COMPLAINT AND
                                                    DEMAND FOR TRIAL
                                                    BY JURY




INTERNAL REVENUE SERVICE,

REAL PROPERTY LOCATED IN WASHINGTON,
DISTRICT OF COLUMBIA,

REAL PROPERTY LOCATED IN BROOKLINE,
COUNTY OF NORFOLK,COMMONWEALTH OF
MASSACHUSETTS,

REAL PROPERTY LOCATED IN NORTH ANDOVER,
COUNTY OF ESSEX, COMMONWEALTH OF
MASSACHUSETTS,

REAL PROPERTY LOCATED IN WESTON,COUNTY
OF MIDDLESEX,COMMONWEALTH OF
MASSACHUSETTS,
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 2 of 120




REAL PROPERTY LOCATED IN NEWTON CENTRE,
COUNTY OF MIDDLESEX,COMMONWEALTH OF
MASSACHUSETTS,

REAL PROPERTY LOCATED IN CHARLESTOWN,
COUNTY OF SUFFOLK,COMMONWEALTH OF
MASSACHUSETTS,

REAL PROPERTY I LOCATED IN BOSTON,
COUNTY OF SUFFOLK,COMMONWEALTH OF
MASSACHUSETTS,

REAL PROPERTY 2 LOCATED IN BOSTON,
COUNTY OF SUFFOLK,COMMONWEALTH OF
MASSACHUSETTS,

REAL PROPERTY 3 LOCATED IN BOSTON,
COUNTY OF SUFFOLK,COMMONWEALTH OF
MASSACHUSETTS,

ONE AUTOMOBILE WITH A CERTAIN
MASSACHUSETTS LICENSE PLATE,

REAL PROPERTY IN MANCHESTER,COUNTY OF
ESSEX,COMMONWEALTH OF MASSACHUSETTS,

MASSMAIL EMAIL SYSTEM OF THE
COMMONWEALTH OF MASSACHUSETTS,

ONE OR MORE EQUITABLE SHARING PROGRAM
BANK ACCOUNTS,

ONE OR MORE BANK ACCOUNTS OF THE OBAMA
FOUNDATION,

ONE OR MORE BANK ACCOUNTS OF THE
TRUSTEES OF BOSTON COLLEGE,

A TOYOTA TACOMA WITH A MASSACHUSETTS
LICENSE PLATE,

MAURA HEALEY,individually and in her official
capacity as Attorney General of the Commonwealth of
Massachusetts,
          Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 3 of 120




ERIC NEYMAN,individually and in his official
capacity as Justice of the Massachusetts Appeals Court,

C. JEFFREY KINDER,individually and in his official
capacity as Justice of the Massachusetts Appeals Court,

GEORGE O'TOOLE, JR., individually and in his official
capacity as Chief Judge of the United States District Court
for the District of Massachusetts,

PATTI S ARIS, individually and in her official capacity as
Chief Judge of the United States District Court for the
District of Massachusetts,

LEO SOROKIN, individually and in his official capacity
as Judge of the United States District Court for the District
of Massachusetts,

ROBERT FARRELL,individually and in his official
capacity as Clerk of the United States District Court for the
District of Massachusetts,

DEBRA SQUTRES-LEE,individually and in her official
capacity as Justice of the Superior Court of the
Commonwealth,

LINDA GILES, individually and in her official capacity
as Justice of the Superior Court ofthe Commonwealth,

AMY CRAFTS,PIERCE CRAY, GILLIAN FEINER,
DEAN MAZZONE,HOWARD MESHNICK,THOMAS
MURPHY,JAMES SWEENEY,LORRAINE TARROW,
JEFFREY WALKER,individually and in their respective
official capacities as Assistant Attorneys General of the
Commonwealth,

MARIS ABBENE,TYLER ARCHER,DAVID
BARRON,JUDD CARHART,R. MICHAEL CASSIDY,
MARTHA COAKLEY,KEVIN CURTIN,JOHN
DAWLEY,BRIAN DURKIN,THOMAS DURKIN,
MCHAEL FATALE,JOSEPH HERLIHY,SARAH
HERLIHY, GARY KATZMANN,ELISABETH
KELLER,THOMAS LAMPERT,DAVID LOWY,
LORETTA LYNCH,DAVID MACKEY,THOMAS
MAFFEI,JUSTIN MALONEY,BARACK OBAMA,
GEORGE OTOOLE,JR., CARMEN ORTIZ,
            Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 4 of 120




 VINCENT ROUGEAU,DONALD SAVERY,DAVID
 SIMAS,ROBERT ULLMANN,JOHN VERNER,
 GABRIELLE WOLOHOJIAN,individually,

 CHRISTOPHER HARDING,in his official capacity
 as Commissioner of the Massachusetts Department of
 Revenue,

 UNITED STATES, U.S. DEPARTMENT OF JUSTICE,
 UNITED STATES DISTRICT COURT FOR THE
 DISTRICT OF MASSACHUSETTS,

 COMMONWEALTH OF MASSACHUSETTS,
SUPREME JUDICIAL COURT OF THE
COMMONWEALTH, MASSACHUSETTS APPEALS
COURT,SUFFOLK SUPERIOR COURT,

STATE OF COLORADO,

 AMERICAN BAR ASSOCIATION,

LAW SCHOOL ADMISSIONS COUNCIL,

TRUSTEES OF BOSTON COLLEGE,

CORNELL UNIVERSITY,

and


WILMER CUTLER PICKERING HALE AND DORR,
LLP,

        Defendants.


                              INTRODIirTORY STATEMENT


 I.     This is a civil action (this "Complaint") brought by Jaideep S. Chawla(the"RELATOR'

        or"CHAWLA"), acting pro se\ for statutory compensation and award pursuant to the




'The Supreme Court has long held that a filing made in federal court by a party proceeding pro
se is to be liberally construed. See Haines v. Kemer. 404 U.S. 519, 520-21 ("we hold [thepro se
pleading] to less stringent standards than formal pleadings drafted by lawyers.")(1972).
           Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 5 of 120




         False Claims Act(31 U.S.C. § 3730(b)(1)). Additional claims are made pursuant to

         federal law, Colorado law, and Massachusetts law.

2.       For the sake of clarity, this Complaint refers to the RELATOR instead of CHAWLA. As

         set forth in the Causes of Action section, all claims are brought as a relator under state

         and/or federal law as well as separately, in an individual capacity.

3.       In connection with the filing of this Complaint, the RELATOR has filed an emergency

         motion to stay state court proceedings in this Court as to the following cases in

         Massachusetts state and federal courts:

                  a.    Chawlav. Commissioner, et al.. No. 18-ri383-LTS, in the United States

                District Court for the District of Massachusetts^;

                  b.    Chawla v. Mass. Appeals Court. No. SJC-12488, in the Massachusetts

                Supreme Judicial Court at One Pemberton Square, Boston, Massachusetts;

                  c.    Chawla & Another v. Gonzalez & Another. No. 2015-P-0483, in the

                Massachusetts Appeals Court at One Pemberton Square, Boston, Massachusetts;

                  d.    Chawla v. Mass. Dep't ofRevenue, et al.. No. SUCV 2017-2087C, in

                Suffolk Superior Court at Three Pemberton Square, Boston, Massachusetts; and

                  e.    Chawlav. Commonwealth, etal.. No. SUCV 2017-3165E, in Suffolk

                Superior Court at Three Pemberton Square, Boston, Massachusetts.

4.       The RELATOR's status as a relator pursuant to Mass.Gen.Laws ch. 12 § 5C was

         confirmed by the Massachusetts Appeals Court in the case of Jaideep Chawla & another

         V. Javier Gonzalez & another. No. 2015-P-0483; 90 Mass. App. Ct. 1102; 56 N.E.3d 894;




^ This case was transferred from this Court and was filed under Case Number 18-238-SM in this
Court.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 6 of 120




      2016 Mass. App. Unpub. LEXIS 836(May 12,"2017), which was the appeal of

      Commonwealth ex rel. Chawla v. Gonzalez, et al.. C.A. No. SUCV-2014-2090D (Suffolk

      Super. Ct, Apr. 24, 2018)(altogether, the ""Oiii Tarn Action").

5.    The RELATOR demands a jury trial for all triable issues in this action.

6.    Allegations marked with an asterisk (*)are "specifically so identified" and "will likely

      have evidentiary support after a reasonable opportunity for furtlier investigation or

      discoveiy" pursuant to Fed. R. Civ. P. 11(b)(3).

          NOTICE OF JUDICIAL OFFICIALS AS POTENTIAL WITNESSES

7.    For the reasons stated herein and/or by virtue of their physical presence at Boston College

      Law School in Newton, Massachusetts during times relevant to this Complaint, the

      following judges of the United States District Court for the District of New Hampshire

      are potential witnesses^ in this action*;

              a.     Paul Barbardoro;

              b.     David Barron;

              c.     William Kayatta, Jr.;

              d.     Robert Katzmann;

              e.     Joseph Laplante;

              f.     Sandra Lynch;

              g-     Landya McCafferty;

              h.     George O'Toole, Jr.;

              i.     F. Dennis Saylor IV.;

             j-      Leo Sorokin; and




 Some ofthe federal judges in question are also defendants in the above-captioned action.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 7 of 120




             k.      William Young.

8.    By virtue of their participation in Case Number 18-238-SM in this Court, all officials

      involved in Case Number 18-238-SM in this Court are potential witnesses in this case.

                  NOTICE OF RIGGED COURTS IN MASSACHUSETTS


9.    For the reasons stated herein, the RELATOR plausibly alleges that state and federal

      courts in the Commonwealth of Massachusetts are and/or have been rigged in cases in

      which the RELATOR was and/or is a party.

10.   For the reasons stated and as to the claims brought herein, the RELATOR reasonably

      believes that he cannot receive a fair trial or hearing in any court of the Commonwealth

      of Massachusetts, in the United States District Couit for the District of Massachusetts,

      and/or in the United States Court of Appeals for tlie First Circuit.

11.   For the reasons stated herein, the RELATOR reasonably expects notice and a hearing

      prior to any transfer of this proceeding to a different federal district and/or for dismissal

      by this Court of this action.

                                           PARTIES


12.   The qui tarn plaintiff. United States of America(the "United States"), is the govemment

      of the United States.

13.   The qui tarn plaintiff. Commonwealth of Massachusetts (the "Commonwealth" or the

      "Commonwealth of Massachusetts"), is the sovereign govemment of the state of

      Massachusetts.

14.   The qui lam plaintiff, Massachusetts Department of Revenue("DOR"), is a department of

      tlie Commonwealth of Massachusetts, having its headquarters at 100 Cambridge Street,

      Boston, County of Suffolk, Commonwealth of Massachusetts.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 8 of 120


                                                                                               8



15.   The cjtii lam relator, Jaideep S. Chawla("CHAWLA" or the "RELATOR"), is the relator

      in the Qui Tam Action pursuant to Mass.Gen.Laws oh. 12 § 5C and brings claims

      pursuant to 31 U.S.C. § 3730(b)(2).

16.   CHAWLA is a plaintiff in his own name in the above-captioned action,

17.   The Defendant, Internal Revenue Service (the "IRS"), is a department, agency, or other

      entity of the United States government. The IRS is amenable to suit in all 50 states.

18.   The Defendant, Real Property Located in Washington, District of Columbia("2446

      BELMONT ROAD"),is real property located at 2446 Belmont Road, Washington,

      District of Columbia.

19.   The Defendant, Real Property Located in Brookline, County of Norfolk, Commonwealth

      of Massachusetts("100 DAVIS AVENUE"),is real property located at 100 David

      Avenue, Brookline, County of Norfolk, Commonwealth of Massachusetts.

20.   The Defendant, Real Property Located in North Andover, County of Essex,

      Commonwealth of Massachusetts("43 LISA LANE"),is real property located at 43 Lisa

      Lane, North Andover, County of Essex, Commonwealth of Massachusetts.

21.   Tlie Defendant, Real Property Located in Weston, County of Middlesex, Commonwealth

      of Massachusetts("101 ASH STREET")is real property located at 885 Centre Street,

      Weston, County of Middlesex, Commonwealth of Massachusetts.

22.   Tlie Defendant, Real Property Located in Newton Centre, County of Middlesex,

      Commonwealth of Massachusetts ("885 CENTRE STREET")is real property located at

      885 Centre Street, Newton Centre, County of Middlesex, Commonwealth of

      Massachusetts. The Trustees of Boston College, which is a Massachusetts nonprofit

      organization, owns and/or operates Boston College Law School or"BCLS" at 885
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 9 of 120




      CENTRE STREET. Any events in this Complaint concerning BCLS occurred at or in

      connection with 885 CENTRE STREET.

23.   The Defendant, Real Property Located in Charlestown, County of Suffolk,

      Commonwealth of Massachusetts("40 WINTHROP STREET"), is real property located

      at 40 Winthrop Street, Charlestown, County of Suffolk, Commonwealth of

      Massachusetts.

24.   The Defendant, Real Property 1 Located in Boston, County of Suffolk, Commonwealth

      of Massachusetts("41 PHILLIPS STREET APARTMENT"),is real property located at

      41 Phillips Street, Apartment 4, Boston, County of Suffolk, Commonwealth of

      Massachusetts.


25.   The Defendant, Real Property 2 Located in Boston, County of Suffolk, Commonwealth

      of Massachusetts("I COURTHOUSE WAY"),is real property located at I Courthouse

      Way, Boston, County of Suffolk, Commonwealth of Massachusetts.

26.   The Defendant, Real Property 3 Located in Boston, County of Suffolk, Commonwealth

      of Massachusetts("3 PEMBERTON SQUARE"),is real property located at 3 Pemberton

      Square, Boston, County of Suffolk, Commonwealth of Massachusetts. 3 PEMBERTON

      SQUARE is next to the John Adams Courthouse ("John Adams Courthouse") at 1

      Pemberton Square, Boston, County of Suffolk, Commonwealth of Massachusetts.

27.   The Defendant, One Automobile with a Certain Massachusetts License Plate("DURKIN

      CAR"), is personal property in the form of an automobile with a Commonwealth of

      Massachusetts license plate of"DURKIN."
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 10 of 120


                                                                                            10



28.   The Defendant, Real Property Located in Manchester, County of Essex, Commonwealth

      of Massachusetts("20 HARBOR STREET"), is real property located in the 20 Harbor

      Street, Manchester, County of Essex, Commonwealth of Massachusetts.

29.   The Defendant, MassMail Email System of the Commonwealth of Massachusetts

      ("MASSMAIL"), was and/or is the official email system of the Commonwealth of

      Massachusetts. MASSMAIL had and/or has a domain name of"massmail.state.ma.us"

      and/or "state.ma.us." Each and every defendant named in the above-captioned action that

      is and/or was an employee of the Commonwealth of Massachusetts has and/or had a

      MASSMAIL account (altogether, the"MASSMAIL USERS"). Each of the MASSMAIL

      USERS sent and/or received information using MASSMAIL that is relevant to and not

      exempt from discovery in the above-captioned action within the meaning of the Federal

      Rules of Evidence.*

30.   The Defendant, One or More Equitable Sharing Program Bank Accounts("EQUITABLE

      SHARING ACCOUNTS"), is or are bank accounts in which funds from the Equitable

      Sharing Program are deposited and kept by law enforcement agencies of the

      Commonwealth of Massachusetts.


31.   The Defendant, One or More Bank Accounts of the Obama Foundation("OBAMA

      FOUNDATION ACCOUNTS"),are one or more deposit accounts of the Obama

      Foundation (the "Obama Foundation"), which is a non-profit corporation organized under

      the laws of the State of Illinois. The Obama Foundation is owned and/or operated in

      whole or in part by the Defendant, Barack Obama and the Defendant, David Simas.

32.   The Defendant, One or More Bank Accounts of the Trustees of Boston College (the

      "BOSTON COLLEGE BANK ACCOUNTS"), are one or more deposit accounts of the
       Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 11 of 120


                                                                                            11



      Trustees of Boston College, which is a non-profit corporation organized under the laws of

      the Commonwealth of Massachusetts.

33.   The Defendant, Toyota Tacoma with a Massachusetts Plate (the "TACOMA"),is a

      Toyota Tacoma automobile with a Massachusetts license plate or previously with a

      Massachusetts license plate. The TACOMA was and/or is regularly parked at or around

      the 41 PHILLIPS STREET APARTMENT. The TACOMA is owned by the Defendant,

      Thomas Lampert.*

34.   The Defendant, Maura Healey ("HEALEY"),is sued individually and in her official

      capacity as Attorney General of the Commonwealth of Massachusetts(the"OFFICE OF

      THE ATTORNEY GENERAL OF THE COMMONWEALTH"). HEALEY maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealth of

      Massachusetts. HEALEY resides at 40 Winthrop Street, Charlestown, County of

      Suffolk, Commonwealth of Massachusetts. HEALEY is an attorney admitted to practice

      law in one or more jurisdictions.

35.   The Defendant, Eric Neyman,("NEYMAN"),is an associate justice of the Massachusetts

      Appeals Court. NEYMAN is sued individually and in his official capacity as Associate

      Justice of the Massachusetts Appeals Court. NEYMAN resides at 43 LISA LANE.*

      NEYMAN is an attorney admitted to practice law in one or more jurisdictions.

36.   Tlie Defendant, C. Jeffrey Kinder,("KINDER"),is an associate justice of the

      Massachusetts Appeals Court. KINDER is sued individually and in his official capacity

      as Associate Justice of the Massachusetts Appeals Court. KINDER's residential address

      is unknown to the RELATOR. KINDER is an attomey admitted to practice law in one or

      more jurisdictions.
       Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 12 of 120


                                                                                                 12



37.   The Defendant, George OToole, Jr.("O'TOOLE"), is a district judge on the United

      States District Court for the District of Massachusetts. OTOOLE is sued in his official

      and individual capacities. O'TOOLE maintains a principal office at 1 COURTHOUSE

      WAY. O'TOOLE is an attorney admitted to practice law in one or more Jurisdictions.

38.   The Defendant, Patti Saris("SARIS")is chiefJudge of the United States District Court

      for the District of Massachusetts. SARIS sued individually and in her official capacity as

      chiefJudge of the United States District Court for the District of Massachusetts. SARIS

      maintains a principal office at 1 COURTHOUSE WAY.

39.   The Defendant, Leo Sorokin ("SOROKIN"),is a district Judge on the United States

      District Court for the District of Massachusetts. SOROKIN is sued in his official and

      individual capacities. SOROKIN maintains a principal office at 1 COURTHOUSE

      WAY. SOROKIN is an attorney admitted to practice law in one or more Jurisdictions.

      SOROKIN resides at 100 DAVIS AVENUE.


40.   The Defendant, Robert Farrell("FARRELL")is clerk of the United States District Court

      for the District of Massachusetts. FARRELL is sued individually and in his official

      capacity as clerk of the United States District Court for the District of Massachusetts.

      FARRELL maintains a principal office at 1 COURTHOUSE WAY.

41.   The Defendant, Debra Squires-Lee("SQUIRES-LEE")is sued individually and in her

      official capacity as Justice ofSUFFOLK SUPERIOR COURT. SQUIRES-LEE

      maintains a principal office at 3 PEMBERTON SQUARE. SQUIRES-LEE is an attorney

      admitted to practice law in one or more Jurisdictions.

42.   The Defendant, Linda Giles("GILES")is sued individually and in her official capacity as

      Justice of SUFFOLK SUPERIOR COURT. GILES maintains a principal office at 3
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 13 of 120


                                                                                         13



      PEMBERTON SQUARE. GILES is a friend of HEALEY and her spouse. GILES is an

      attorney admitted to practice law in one or more jurisdictions.

43.   The Defendant, Amy Crafts("CRAFTS"), is sued individually and in her official

      capacity as Assistant Attorney General of the Commonwealth. CRAFTS maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealth of

      Massachusetts. CRAFTS is an attorney admitted to practice law in one or more

      jurisdictions.

44.   The Defendant, Pierce 0. Cray("CRAY"), is sued individually and in his official

      capacity as Assistant Attorney General of the Commonwealth. CRAY maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealth of

      Massachusetts. CRAY is an attorney admitted to practice law in one or more

      jurisdictions.

45.   The Defendant, Gillian Feiner("FEINER"),is sued individually and in her official

      capacity as Assistant Attorney General of the Commonwealth. FEINER maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealth of

      Massachusetts. FEINER is an attorney admitted to practice law in one or more

      jurisdictions.

46.   The Defendant, Dean Mazzone("MAZZONE"),is sued individually and in his official

      capacity as Assistant Attorney General of the Commonwealth. MAZZONE maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealth of

      Massachusetts. MAZZONE is an attorney admitted to practice law in one or more

      jurisdictions.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 14 of 120


                                                                                           14



47.   The Defendant, Howard Meshnick ("MESHNICK"),is sued individually and in his

      official capacity as Assistant Attorney General of the Commonwealth. MESHNICK

      maintains a principal office at One Ashburton Place, Boston, County of Suffolk,

      Commonwealth of Massachusetts. MESHNICK is an attorney admitted to practice law

      in one or more jurisdictions.

48.   The Defendant, Thomas J. Murphy("MURPHY"),is sued individually and in his official

      capacity as State Police Officer of the Commonwealth. MURPHY's residential and

      govemment addresses are unknown to the RELATOR.

49.   The Defendant, James Sweeney ("SWEENEY"), is sued individually and in his official

      capacity as Assistant Attorney General of the Commonwealth. SWEENEY maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealth of

      Massachusetts. SWEENEY is an attorney admitted to practice law in one or more

      jurisdictions.

50.   The Defendant, Lorraine Tarrow("TARROW"), is sued individually and in his official

      capacity as Assistant Attorney General of the Commonwealth. TARROW maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealth of

      Massachusetts. TARROW is an attomey admitted to practice law in one or more

      jurisdictions.

51.   Tlie Defendant, Jeffrey Walker("WALKER"), is sued individually and in his official

      capacity as Assistant Attorney General of the Commonwealth. WALKER maintains a

      principal office at One Ashburton Place, Boston, County of Suffolk, Commonwealtli of

      Massachusetts. WALKER is an attomey admitted to practice law in one or more

      jurisdictions.
       Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 15 of 120


                                                                                        15



52.   The Defendant, Maris Abbene,("ABBENE"), was and/or is an employee of Boston

      College Law School. ABBENE is sued individually. ABBENE maintains a principal

      office at 885 CENTRE STREET. ABBENE is an attorney admitted to practice law in

      one or more jurisdictions.

53.   The Defendant, Tyler Archer("ARCHER"), is a former student at and graduate of

      Boston College Law School. ARCHER is sued individually. ARCHER's last known

      address is unknown to the RELATOR ARCHER is an attorney admitted to practice law

      in one or more jurisdictions.*

54.   The Defendant, David Barron,("BARRON"),is ajudge on the United States Court of

      Appeals for the First Circuit. BARRON maintains a principal office at 1

      COURTHOUSE WAY. BARRON is sued in his individual capacity. BARRON's last

      known address is unknown to the RELATOR. BARRON is an attorney admitted to

      practice law in one or more jurisdictions.

55.   The Defendant, Judd Carhart,("CARHART"), is a retired associate justice of the

      Massachusetts Appeals Court. CARHART is sued individually. CARHART's

      residential address is unknown to the RELATOR. CARHART was and/or is an attomey

      admitted to practice law in one or more jurisdictions.*

56.   The Defendant, R Michael Cassidy,("CASSIDY"), was and/or is an employee of Boston

      College Law School. CASSIDY is sued individually. CASSIDY maintains a principal

      office at 885 CENTRE STREET. CASSIDY is an attorney admitted to practice law in

      one or more jurisdictions.*

57.   The Defendant, Martha Coakley,("COAKLEY"),is the former Attomey General of the

      Commonwealth. COAKLEY is sued individually. COAKLEY resides at 46 Coolidge
       Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 16 of 120


                                                                                          16



      Road, Medford, County of Middlesex, Commonwealth of Massachusetts. Coakiey is an

      attorney admitted to practice law in one or more jurisdictions.*

58.   The Defendant, Kevin Curtin,("CURTIN"), was and/or is an employee of Boston

      College Law School. CURTIN was and/or is an assistant district attorney for Middlesex

      County, Massachusetts. CURTIN is sued individually. CURTIN maintains offices at

      885 CENTRE STREET and 15 Commonwealth Avenue, Wobum, County of Middlesex,

      Commonwealth of Massachusetts. CURTIN is an attorney admitted to practice law in

      one or more jurisdictions.*

59.   The Defendant, John Dawley ("DAWLEY"), was and/or is an assistant district attorney

      for Essex County, Massachusetts. DAWLEY is an assistant attorney general of the

      Commonwealth. DAWLEY is sued individually. DAWLEY's last known address is

      unknown to the RELATOR. DAWLEY is an attorney admitted to practice law in one or

      more jurisdictions.*

60.   The Defendant, Brian Durkin("BRIAN DURKIN"), is a former student at and graduate

      of Boston College Law School. BRIAN DURKIN is sued individually. BRIAN

      DURKIN resides at 103 Marlborough Street, Apartment 6, Boston, County of Suffolk,

      Commonwealth of Massachusetts. BRIAN DURKIN is an attomey admitted to practice

      law in one or more jurisdictions.*

61.   Tlie Defendant, Thomas Durkin("THOMAS DURKIN"), is a former student at and

      graduate of Boston College Law School. THOMAS DURKIN is sued individually.

      BRIAN DURKIN resides at 20 HARBOR STREET. THOMAS DURKIN is an attomey

      admitted to practice law in one or more jurisdictions.*
       Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 17 of 120


                                                                                           17



62.   The Defendant, Michael Fataie("FATALE"), was and/or is an employee of Boston

      College Law School. FATALE is sued individually. At all times relevant to the above-

      captioned action, FATALE was an employee of DOR. FATALE is a former student at

      and graduate of Boston College Law School. FATALE resides at 14 Elmhurst Terrace,

      Waltham, County of Middlesex, Commonwealth of Massachusetts. FATALE is an

      attorney admitted to practice law in one or more jurisdictions.*

63.   The Defendant, Joseph Herlihy ("JOSEPH HERLIHY"), was and/or is an employee of

      Boston College Law School. JOSEPH HERLIHY is sued individually. HERLIHY

      resides at 14 Elmhurst Terrace, Waltham, County of Middlesex, Commonwealth of

      Massachusetts. JOSEPH HERLIHY is an attorney admitted to practice law in one or

      more jurisdictions.*

64.   The Defendant, Sarah Herlihy("SARAH HERLIHY"), is a former student at and

      graduate of Boston College Law School. SARAH HERLIHY is sued individually.

      SARAH HERLIHY's last known address is unknown to the RELATOR SARAH

      HERLIHY is an attorney admitted to practice law in one or more jurisdictions.*

65.   Tlie Defendant, Gary Katzmann ("Katzmann"), is ajudge on the U.S. Court of

      International Trade. Katzmann is sued individually. Katzmann maintains a principal

      office at the U.S. Court ofInternational Trade in New York, New York. Katzmann is an

      attomey admitted to practice law in one or more jurisdictions.

66.   The Defendant, Elisabeth Keller("KELLER"), was and/or is an employee of Boston

      College Law School. KELLER is sued individually. KELLER resides at 29 Shaw Road,

      Chestnut Hill, County of Norfolk, Commonwealth of Massachusetts.*
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 18 of 120


                                                                                          18



67.   The Defendant, Thomas Lampert("LAMPERT"), is a former student at and graduate of

      Boston College Law School. LAMPERT resides at the 41 PHILLIPS STREET

      APARTMENT. LAMPERT owns the TACOMA. LAMPERT is an attomey admitted to

      practice law in one or more jurisdictions.*

68.   The Defendant, David Lowy("LOWY"),is ajustice of the Supreme Judicial Court of the

      Commonwealth of Massachusetts. LOWY's residential address is unknown to the

      RELATOR. LOWY is an attorney admitted to practice law in one or more jurisdictions.

69.   The Defendant, Loretta Lynch ("LYNCH"), is the former attomey general ofthe United

      States. LYNCH is sued individually. LYNCH's residential address is unknown to the

      RELATOR. LYNCH is an attorney admitted to practice law in one or more jurisdictions.

70.   The Defendant, David Mackey ("MACK.EY"), was and/or is an employee of Boston

      College Law School. MACKEY is sued individually. MACKEY's residential address is

      unknown to the RELATOR. MACKEY is an attomey admitted to practice law in one or

      more jurisdictions. MACKEY is a partner in the Boston, Massachusetts office of the law

      firm, Anderson & Kreiger LLP.

71.   The Defendant, Thomas Maffei ("MAFFEI"), was and/or is an employee of Boston

      College Law School. MAFFEI is sued individually. MAFFEI is a former student at and

      graduate of Boston College Law School. MAFFEI's residential address is unknown to

      the RELATOR. MAFFEI is an attorney admitted to practice law in one or more

      jurisdictions.

72.   The Defendant, Justin Maloney ("MALONEY"), is a former student at and graduate of

      Boston College Law School. MALONEY's residential address is unknown to the
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 19 of 120


                                                                                            19



      RELATOR. MALONEY is an attorney admitted to practice law in one or more

      jurisdictions.

73.   The Defendant, Barack Obama,("OBAMA"),is the former president ofthe United

      States. OBAMA resides at 2446 BELMONT ROAD. OBAMA is a graduate of Harvard

      Law School. OBAMA is also known as Bariy Soetoro and/or another alias.*

74.   The Defendant, George O'Toole, Jr.("OTOOLE"), is a senior districtjudge on the

      United States District Court for the District of Massachusetts. O'TOOLE is sued

      individually. O'TOOLE's residential address is unknown to the RELATOR. O'TOOLE

      is an attorney admitted to practice law in one or more jurisdictions. O'TOOLE was the

      district judge in a case in which the RELATOR was a party (the "First Federal Action").

75.   The Defendant, Carmen Ortiz("ORTIZ"), is the former United States attomey for the

      District of Massachusetts. ORTIZ is sued individually. ORTIZ residential address is

      unknown to the RELATOR. ORTIZ is an attomey admitted to practice law in one or

      more jurisdictions.

76.   The Defendant, Vincent Rougeau.("ROUGEAU"),is the dean ofBoston College Law

      School. ROUGEAU is sued individually. ROUGEAU resides at 101 ASH STREET.

77.   The Defendant, Donald Savery ("SAVERY"), was and/or is an employee of Boston

      College Law School. SAVERY is sued individually. SAVERY is a former student at

      and graduate of Boston College Law School. SAVERY's residential address is unknown

      to the RELATOR. SAVERY is an attorney admitted to practice law in one or more

      jurisdictions.

78.   The Defendant, David Simas("SIMAS"),is a former presidential employee of OBAMA

      and currently is the Chief Executive Officer of the Obama Foundation. SIMAS is sued
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 20 of 120


                                                                                           20



      individually. SIMAS is a former student at and graduate of Boston College Law School.

      SIMAS's residential address is unknown to the RELATOR.

79.   The Defendant, Robert Ullmann("ULLMANN"), was and/or is an employee of Boston

      College Law School. ULLMANN is sued individually. ULLMANN is justice of

      SUFFOLK SUPERIOR COURT. SAVERY's residential address is unknown to the

      RELATOR ULLMANN is an attorney admitted to practice law in one or more

      jurisdictions. ULLMANN is a former assistant United States Attorney who served with

      and under ORTIZ,


80.   The Defendant, John Verner("VERNER"), was and/or is an employee of Boston College

      Law School. VERNER is sued individually. VERNER is a former assistant attorney

      general of the Commonwealth. VERNER's residential address is unknown to the

      RELATOR. VERNER is an attomey admitted to practice law in one or more

      jurisdictions.

81.   The Defendant, Gabrielle Wolohojian("WOLOHOJIAN"), is ajustice of the

      Massachusetts Appeals Court. WOLOHOJIAN is sued individually. WOLOHOJIAN

      resides at 40 WINTHROP STREET. WOLOHOJIAN is married to HEALEY.

      WOLOHOJIAN is an attorney admitted to practice law in one or more jurisdictions.

82.   The Defendant, Christopher Harding (the "Commissioner") is sued in his official capacity

      as Commissioner of the Massachusetts Department of Revenue. The Commissioner

      maintains a principal office at 100 Cambridge Street, Boston, County of Suffolk,

      Commonwealtli of Massachusetts.

83.   The Defendant, United States, is the federal govemment of the United States of America.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 21 of 120


                                                                                                   21



84.   The Defendant, U.S. Department of Justice, is a federal law enforcement agency having

      its principal office at 950 Pennsylvania Avenue, N.W., Washington, District of

      Columbia.

85.   The Defendant, United States District Court for the District of Massachusetts, is the

      federal district court for the district of Massachusetts having its principal office at 1

      COURTHOUSE WAY.


86.   The Defendant, Commonwealth of Massachusetts (the "Commonwealth"), is the

      sovereign state of Massachusetts.

87.   The Defendant, Supreme Judicial Court for the Commonwealth, is the highest court of

      the Commonwealth having its principal office at 3 PEMBERTON SQUARE.

88.   The Defendant, Suffolk Superior Court("SUFFOLK SUPERIOR COURT"),is a trial

      court of the Commonwealth having its principal office at 3 PEMBERTON SQUARE.

89.   The Defendant, State of Colorado ("Colorado"), is the sovereign state of Colorado.

90.   The Defendant, American Bar Association ("ABA"), is the national association for

      lawyers and is the world's largest professional association. It is organized as a State of

      Illinois not-for-profit corporation with its principal place of business in Chicago,Illinois,

      The ABA is headquartered at 321 North Clark Street, Chicago, Illinois. The ABA was

      and/or is subject to one or more federal court orders in connection with one or more

      alleged violations of federal antitrust laws. The ABA promulgates and enforces

      standards for law schools throughout the United States. The ABA directs its activities to

      all 50 states of the United States.*

91.   The Defendant, Law School Admissions Council ("LSAC"), is a State of Delaware not-

      for-profit corporation headquartered at 662 Penn Street, Newtown,Pennsylvania. LSAC
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 22 of 120


                                                                                                 22



      provides a number of services to its member law schools and to persons seeking

      admission to law school, including the administration of the LSAT, which is an

      examination related to applications for post-secondary education purposes within the

      meaning of 42 U.S.C. § 12189 and the Department of Justice's implementing regulation,

      28 C.F.R § 36.309. Among other things, LSAC administers, manages, and proctors the

      LSAT multiple times each year at approximately 1,400 law schools, universities, and

      other venues across the United States, organizes and holds open invitation forums at

      hotels and universities for prospective law students, and conducts educational

      conferences at hotels and universities for law school professionals and prelaw advisors.

      LSAC directs its activities to all 50 states of the United States.

92.   The Defendant, Trustees of Boston College("TRUSTEES OF BOSTON COLLEGE"or

      "BOSTON COLLEGE"), is a not-for-profit corporation or organization pursuant to the

      laws of the Commonwealth of Massachusetts. BOSTON COLLEGE owns and/or

      operates 885 CENTRE STREET. BOSTON COLLEGE owns and/or operates a college

      basketball team that rigged games during one or more college basketball seasons in the

      late 1970s or early 1980s. BOSTON COLLEGE owns and/or operates Boston College

      Law School("BCLS") at 885 CENTRE STREET. BCLS is an ABA-approved law

      school. Through LSAC and its own internal practices, BCLS solicits and accepts

      applications from law school applicants in all 50 states of the United States. BOSTON

      COLLEGE directs its activities to all 50 states of the United States.

93.   The Defendant, Coniell University, is a not-for-profit corporation or organization

      pursuant to the laws of the State of New York. Comell University also owns real

      property and/or transacts business in the State of New Hampshire by and through the
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 23 of 120


                                                                                                  23



        Shoals Marine Laboratory, Morse Hall, Suite 113,8 College Road, Durham, New

        Hampshire. Cornell University owns and/or operates Cornell Law School, an ABA-

        approved law school, in Ithaca, New York. Through LSAC and its own intemal

        practices, Cornell Law School solicits and accepts applications from law school

        applicants in all 50 states ofthe United States. Comell University directs its activities to

        all 50 states of the United States.


94.     The Defendant, Wilmer Cutler Pickering Hale and Dorr LLP("WILMERHALE")is a

        limited liability partnership with offices in Washington, District of Columbia, Denver,

        Colorado, and Boston, Massachusetts.

                                 JURISDICTION AND VENUE


95.     This Court has jurisdiction pursuant to 18 U.S.C. § 1964(a), 31 U.S.C. § 3732(b), and 28

        U.S.C. § 1331.

96.     This Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. §

        1367.


97.     Venue is proper in this Court pursuant to 18 U.S.C § 1965(a), 31 U.S.C. § 3732(a), and

        28 U.S.C. § 1391.

      IMPORTATION OF MARIJUANA FROM COLORADO TO MASSACHUSETTS

98.     Article I § 8 of the U.S. Constitution holds in part that "[t]he Congress shall have Power

        To lay and collect Taxes, Duties, Imposts and Excises, ... To regulate Commerce ...

        among the several States, ... [and] To establish Post Offices and post Roads."

99.     Article IV § 1 of the U.S. Constitution holds that "Full Faith and Credit shall be given in

        each State to the public Acts, Records, and judicial Proceedings of every other State; and

        the Congress may by general Laws prescribe the Manner in which such Acts, Records,
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 24 of 120


                                                                                                  24



       and Proceedings shall be proved, and the Effect thereof (the "Full Faith and Credit

       Clause").

100.   Article VI § 2 of the U.S. Constitution holds that

                              This Constitution, and tlie laws of the United States which shall be
                              made in pursuance thereof; and all treaties made, or which shall be
                              made, under the authority of the United States, shall be the
                              supreme law of the land; and the judges in every state shall be
                              bound thereby, anything in the Constitution or laws of any State to
                              the contrary notwithstanding.


101.   The Fourth Amendment to the U.S. Constitution provides that

                              The right ofthe people to be secure in their persons, houses,
                              papers, and effects, against unreasonable searches and seizures,
                              shall not be violated, and no Warrants shall issue, but upon
                              probable cause, supported by Oath or affirmation, and particularly
                              describing the place to be searched, and the persons or things to be
                              seized.



102.   The Fifth Amendment to the U.S. Constitution holds in part that "[n]o person shall ... be

       subject for the same offence to be twice put in jeopardy of life or limb"(the "Double

       Jeopardy Clause").

103.   Tlie Tenth Amendment to the U.S. Constitution holds that "[t]he powers not delegated to

       the United States by the Constitution, nor prohibited by it to the States, are reserved to the

       States respectively, or to the people."

104.   Section 16(1) of Article XVIII of the Colorado Constitution provides that

                      In the interest of the health and public safety of our citizenry, the people of
                      the State of Colorado further find and declare tliat marijuana should be
                      regulated in a manner similar to alcohol so that

                      (a)In the interest of the efficient use of law enforcement resources,
                      enhancing revenue for public purposes, and individual freedom, the people
                      of the state of Colorado find and declare that the use of marijuana should
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 25 of 120


                                                                                                 25



                     be legal for persons twenty-one years of age or older and taxed in a
                     manner similar to alcohol.

                     (b)In the interest of the health and public safety ofour citizenry, the
                     people of the state of Colorado further find and declare that marijuana
                     should be regulated in a manner similar to alcohol so that:

                            (I) Individuals will have to show proof of age before purchasing
                             marijuana;

                             (II) Selling, distributing, or transferring marijuana to minors and
                             other individuals under the age of twenty-one shall remain illegal;

                             (III) Driving under the influence of marijuana shall remain illegal;

                            (IV)Legitimate, taxpaying business people, and not criminal
                             actors, will conduct sales of marijuana; and

                            (V)Marijuana sold in this state will be labeled and subject to
                            additional regulations to ensure that consumers are informed and
                             protected.

                     (c)In the interest of enacting rational policies for the treatment of all
                     variations of the cannabis plant, the people of Colorado further find and
                     declare that industrial hemp should be regulated separately from strains of
                     cannabis with higher delta-9 tetrahydrocannabinol(THC)concentrations.

                     (d)The people of the state of Colorado further find and declare that it is
                     necessary to ensure consistency and fairness in the application of this
                     section tliroughout the state and that, therefore, the matters addressed by
                     this section are, except as specified herein, matters of statewide concem.


105.   Section 16(3) of Article XVIII of the Colorado Constitution provides:

                     Notwithstanding any other provision of law, the following acts are not
                     unlawful and shall not be an offense under Colorado law or the law of any
                     locality within Colorado or be a basis for seizure or forfeiture of assets
                     under Colorado law for persons twenty-one years of age or older:

                     (a) Possessing, using, displaying, purchasing, or transporting marijuana
                     accessories or one ounce or less of marijuana.

                     (b)Possessing, growing, processing, or transporting no more than six
                     marijuana plants, with three or fewer being mature, flowering plants, and
                     possession of the marijuana produced by the plants on the premises wiiere
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 26 of 120


                                                                                                 26



                      the plants were grown, provided that the growing takes place in an
                      enclosed, locked space, is not conducted openly or publicly, and is not
                      made available for sale.

                      (c) Transfer of one ounce or less of marijuana without remuneration to a
                      person who is twenty-one years of age or older.

                      (d) Consumption of marijuana, provided that nothing in this section shall
                      permit consumption that is conducted openly and publicly or in a manner
                      that endangers others.

                      (e) Assisting another person who is twenty-one years of age or older in
                      any of the acts described in paragraphs(a)through (d)of tiiis subsection.


106.   The RELATOR, as a natural person, is twenty-one years of age or older.

107.   The RELATOR, as a natural person, has never been publicly charged in a court of law for

       a criminal offense by the United States or any state of the United States at the time of the

       filing of the above-captioned proceeding.

108.   According to a press release, on or about January 25, 2018, the United States District

       Court for the District of Colorado sentenced an individual (the "Arvada, Colorado Man")

       to federal prison for one year and one day for possession of marijuana with intent to

       distribute after the Arvada, Colorado Man admitted in stipulated facts contained in a plea

       agreement that he mailed multiple packages from Colorado containing marijuana dirough

       the United States Postal Service. "Arvada Man Sentenced to Federal Prison for Mailing

       Marijuana," U.S. Attorney's Office, District of Colorado, available at

       https:,7www.i usti ce.izo v/usao-co/pr./arvada-man -sentenced-federal-prison-mailing-

       maiii liana.


109.   According to a press release, the Arvada, Colorado Man was investigated by the United

       States Postal Inspection Service, the Police Department of Arvada, Colorado, and the

       West Metro Drug Task Force. Id. In the same statement regarding the sentencing of the
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 27 of 120


                                                                                                  27



       Arvada, Colorado Man released on or about February 8,2018, Dana Carter, Inspector in

       Charge of the United States Postal Service, Denver Division, stated that"U.S. Postal

       Inspectors continue to aggressively target individuals who use the postal service to

       distribute controlled substances."(emphasis added). Id.

110.   Prior to June 27, 2014, the RELATOR acquired more than forty marijuana tax stamps

       (the "Tax Stamps") at a price of $3.50 each pursuant to Mass. Gen. Laws. ch. 64K §§ 1-

       14(the "Massachusetts Controlled Substances Tax" or the"CST")from the

       Massachusetts Department of Revenue.

111.   The CST imposes a penalty of $3.50 per gram of marijuana payable by purchase of

       marijuana tax stamps from the Commissioner of the Massachusetts Department of

       Revenue.


112.   As a matter oflaw, violation of the CST is penalized by imposing the original tax stamp

       rate and adding a 100% nonpayment penalty.

113.   Under the economic laws of supply and demand, voluntary compliance with the CST by

       any person significantly increases the price of marijuana and controlled substances like

       heroin, thereby destroying demand, by significantly raising the price for the marijuana or

       controlled substance in question.

114.   Under the economic laws of supply and demand, post-arrest assessment of the CST

       against any person significantly increases the price of marijuana and controlled

       substances like heroin, thereby destroying demand, by significantly raising the price for

       the marijuana or controlled substance in question.
          Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 28 of 120


                                                                                               28



1 15.   On or about January 16, 2018, the RELATOR intends to complete a purchase of 28 or

        fewer grams of marijuana from a recreational marijuana dispensary duly licensed by the

        State of Colorado (altogether,"Purchase #1").

116.    On or about January 16, 2018, the RELATOR intends to purchase a United States Postal

        Service mailing stamp for the purpose of mailing Purchase #1 with Tax Stamps affixed

        pursuant to the GST from Colorado to one or more persons aged 21 years or older in

        Massachusetts for remuneration.

117.    On or about Januaiy 16, 2018, the RELATOR intends to complete a purchase of 28 or

        fewer grams of marijuana from a recreational marijuana dispensary duly licensed by the

        State of Colorado (altogether, "Purchase #2").

118.    On or about January 16, 2018, the RELATOR intends to purchase a United States Postal

        Service mailing stamp for the purpose of mailing Purchase #2 with Tax Stamps affixed

        pursuant to the CST from Colorado to one or more persons aged 21 years or older in

        Massachusetts for remuneration.

119.    The RELATOR does not intend to have more than 28 grams of marijuana in his

        possession in the State of Colorado at any time while in possession of Purchase #1.

120.    The aggregate amount of marijuana from the mailing Purchase #1 and mailing Purchase

        #2(the "Mailing Transactions") exceeds forty grams.

121.    The RELATOR cannot cany out the Mailing Transactions but for the imminent threat of

        criminal investigation and/or prosecution pursuant to inapplicable state and federal

        statutes.


122.    The RELATOR cannot carry out the Mailing Transactions so as to import more than

        forty grams of marijuana into Massachusetts but for the imminent threat of criminal
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 29 of 120


                                                                                                    29



       investigation and/or prosecution by the State of Colorado, the Commonwealth of

       Massachusetts, and the United States.

123.   The State of Colorado would gain new revenue for the Mailing Transactions according to

       its laws.

124.   The Commonwealth of Massachusetts would gain new revenue for the Mailing

       Transactions according to its laws.

125.   The United States Postal Service would gain new revenue for the Mailing Transactions

       according to the United States Postal Service's own mailing regulations.

126.   In each of the latest two full years for which financial results are available, the United

       States Postal Service has reported losses in excess of over $1 billion.

127.   The RELATOR,for his actions pursuant to Section 16(3) of Article XVIII of the

       Colorado Constitution and/or the CST, was, is, and/or will be under investigation by the

       State of Colorado for potential criminal prosecution.

128.   The Colorado Constitution expressly exempts from criminal proceeding and asset

       forfeiture by Colorado or any locality within Colorado the act of"[a]ssisting another

       person vdio is twenty-one years of age or older" in "[pjossessing, using, displaying,

       purchasing, or transporting ... one ounce or less of marijuana."

129.   The act of"[ajssisting another person who is twenty-one years of age or older" in

       "[p]ossessing, using, displaying, purchasing, or transporting ... one ounce or less of

       marijuana" is the function of a broker. See Oxford English Dictionary (Defining

       "broker" as "[a] person who buys and sells goods or assets for others.").

130.   Well-established canons of statutory interpretation hold that a)a lawmaking authority is

       presumed to act intentionally and purposely when it includes language in one section or
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 30 of 120


                                                                                                  30



       subsection but omits the same language in another; and b)a particular section of a statute

       should not be inconsistent with the rest of the statute.

131.   In the Colorado Constitution, the words "without remuneration" were included as to the

       "transfer of one ounce or less of marijuana" but not as to "[ajssisting another person who

       is twenty-one years of age or older" in "[p]ossessing, using, displaying, purchasing, or

       transporting ... one ounce or less of marijuana."

132.   Colorado states in writing on its official website - https.7/wvvw.Colorado.uov -that

       "[o]nly licensed retailers can sell marijuana products" and that "[ajdults over 21 can give

       up to 1 ounce of marijuana to another adult 21 or older, but can't sell marijuana."

133.   C.R.S. 18-18-406(2)(b)(l) provides that "[i]t is unlawful for a person to knowingly

       dispense, sell, distribute, or possess with intent to manufacture, dispense, sell, or

       distribute marijuana or marijuana concentrate; or attempt, induce, attempt to induce, or

       conspire with one or more other persons, to dispense, sell, distribute, or possess with

       intent to manufacture, dispense, sell, or distribute marijuana or marijuana concentrate."

134.   C.R.S. 18-18-406(2)(b)(Ill) provides that "[a] person who violates any of the provisions

       of subparagraph (I)of this paragraph (b)commits ... [a] level 1 drug misdemeanor ifthe

       amount is not more than four ounces of marijuana or not more than two ounces of

       marijuana concentrate."

135.   C.R.S. 18-18-406(5.5)(a) provides that "[i]t is unlawful for a person to transfer marijuana

       or marijuana concentrate at no cost to a person if the transfer is in any way related to

       remuneration for any other service or product."

136.   C.R.S. 18-18-406(5.5)(b) provides that "[a] violation of this subsection (5.5) is a level 1

       drug misdemeanor."
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 31 of 120


                                                                                                  31



137.   C.R.S. 18-18-406(2)(b) is unconstitutional on its face and/or as applied to the RELATOR

       for the conduct alleged herein, where Section 16(3) of Article XVIII of the Colorado

       Constitution exempts "[ajssisting another person who is twenty-one years of age or

       older" with or witliout remuneration in "[pjossessing, using, displaying, purchasing, or

       transporting ... one ounce or less of marijuana" from any criminal or asset forfeiture

       proceeding brouglit by Colorado.

138.   C.R.S. 18-18-406(5.5) is unconstitutional on its face and/or as applied to the RELATOR

       for the conduct alleged herein, because Section 16(3) of Article XVIIl of the Colorado

       Constitution exempts "[ajssisting another person who is twenty-one years of age or

       older" with or without remuneration in "[pjossessing, using, displaying, purchasing, or

       transporting ... one ounce or less of marijuana" from any criminal or asset forfeiture

       proceeding brouglit by Colorado.

139.   The RELATOR,for his actions pursuant to Section 16(3)of Article XVIII of the

       Colorado Constitution and/or the CST was, is, and/or will be under investigation by the

       Commonwealth of Massachusetts for potential criminal prosecution.

140.   Tlie "transfer of... marijuana" is the function ofa dealer, where the dealer actually

       causes marijuana in his or her possession to be conveyed to the possession of another

       person. See Mass. Gen. Laws ch. 64K § 1 (Defining "Dealer" as "a person who,in

       violation of Massachusetts law, ... manufactures, produces, ships, transports, or imports

       into the commonwealth or in any manner acquires or possesses more than forty grams of

       marihuana" and defining "Marihuana" as "marihuana, whether real or counterfeit, as

       defined in section one of chapter ninety-four C, that is held, possessed, transported,

       transferred, sold or offered for sale in violation of Massachusetts law."
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 32 of 120


                                                                                                 32



141.   In addition to the CST, Chapter 94C of the General Laws of the Commonwealth of

       Massachusetts provides for criminal penalties for offenses involving marijuana in

       Massachusetts.

142.   Mass. Gen. Laws ch. 94C § 32C(a) provides that "[a]ny person who knowingly or

       intentionally manufactures, distributes, dispenses or cultivates, or possesses with intent to

       manufacture, distribute, dispense or cultivate a controlled substance in Class D of section

       thirty-one shall be imprisoned in a jail or house of correction for not more than two years

       or by a fine of not less than five hundred nor more than five thousand dollars, or both

       such fine and imprisonment."

143.   Mass. Gen. Laws ch. 94C § 31 defines marijuana as a Class D substance.

144.   It is beyond dispute that the CST implicates the Double Jeopardy Clause of the Fifth

       Amendment to the U.S. Constitution. SeeDepT of Revenue v. Kurth Ranch, 511 U.S.

       767,(1994)("Taken as a whole, this drug tax is a concoction of anomalies, too far

       removed in crucial respects from a standard tax assessment to escape characterization as

       punishment for the purpose of double jeopardy analysis."); Comm'r of Revenue v.

       Mullins. 428 Mass. 406, 412(1998)(applying Kurth Ranch in finding "taxes assessed

       under the statute be considered punishment for double jeopardy purposes" because "[t]he

       Fifth Amendment does not prevent imposition of the tax; it merely restricts the ability of

       the Commonwealth to assess the tax against those who have suffered criminal penalties

       for the same possession of marihuana or controlled substances.").

145.   The Commonwealth is without authority to initiate a criminal proceeding against the

       RELATOR as to any act alleged herein or enumerated in the CST because the
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 33 of 120


                                                                                                     33



       RELATOR is in voluntary compliance with the CST, which implicates the Double

       Jeopardy Clause.

146.   The Commonwealth of Massachusetts, by and through its attorneys, has represented in

       writing and in court proceedings that voluntary compliance with the CST does not

       implicate the Double Jeopardy Clause.

147.   Monies received by the Commonwealth of Massachusetts pursuant to the CST are

       deposited in Massachusetts' general fund.

148.   The RELATOR,for his actions pursuant to Section 16(3)of Article XVUI ofthe

       Colorado Constitution and/or the CST, was, is, and/or will be under investigation by the

       United States for potential criminal prosecution.

149.   21 U.S.C. § 802(16) defines "marihuana" as "all parts of the plant Cannabis sativa L.,

       whether growing or not; the seeds thereof; the resin extracted from any part of such plant;

       and every compound, manufacture, salt, derivative, mixture, or preparation of such plant,

       its seeds or resin. Such term does not include the mature stalks of such plant, fiber

       produced from such stalks, oil or cake made from the seeds of such plant, any other

       compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks

       (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such

       plant which is incapable of germination,"

150.   21 U.S.C. § 841(a)(1) provides that "it shall be unlawful for any person knowingly or

       intentionally to manufacture, distribute, or dispense, or possess with intent to

       manufacture, distribute, or dispense, a controlled substance."

151.   21 U.S.C. § 841(b)(1)(D) provides that "[i]n the case of less than 50 kilograms of

       marihuana, except in the case of 50 or more marihuana plants regardless of weight, 10
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 34 of 120


                                                                                                  34



       kilograms of hashish, or one kilogram of hashish oil, such person shall, except as

       provided in paragraphs(4)and (5)of this subsection, be sentenced to a term of

       imprisonment of not more than 5 years, a fine not to exceed the greater of that authorized

       in accordance with the provisions of title 18 or $250,000 if the defendant is an individual

       or $1,000,000 if the defendant is other than an individual, or both."

152.   21 U.S.C. § 844(a) holds that "[i]t shall be unlawful for any person knowingly or

       intentionally to possess a controlled substance unless such substance was obtained

       directly, or pursuant to a valid prescription or order, from a practitioner, while acting in

       the course of his professional practice, or except as otherwise authorized by this

       subchapter or subchapter II."

153.   In Gonzales v. Raich. 545 U.S. 1,8(2005), the United States Supreme Court found that

       "we have never required Congress to make particularized findings in order to legislate

       ... absent a special concern such as tlie protection offree speech."(emphasis added).

154.   The Fifth Amendment protection against being "twice put in jeopardy of life or limb" for

       the "same offense" is "a special concern such as the protection offree speech," See id.

155.   There is no particularized finding in the federal Controlled Substances Act(the

       "Controlled Substances Act," or 21 U.S.C. §§ 801 et secj.) as to the regulation of

       marijuana with state tax stamps affixed where such state tax stamps implicate the Double

       Jeopardy Clause.

156.   There is nothing in the legislative history of the Controlled Substances Act that

       demonstrates that Congress intended to regulate or prohibit marijuana with state tax

       stamps implicating the Double Jeopardy Clause.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 35 of 120


                                                                                                   35



157.   Congress has not yet regulated marijuana with tax stamps affixed implicating the Double

       Jeopardy Clause, but under Raich. Congress has the authority to do so if it makes a

       particularized finding or findings. See id.

158.   As a matter of law, the Controlled Substances Act, as currently enacted, does not apply to

       marijuana with tax stamps affixed pursuant to the CST so long as the dealer remains in

       voluntary compliance with the CST.''

159.   Under the Controlled Substances Act, the United States does not have authority to initiate

       a criminal proceeding against the RELATOR for any act taken pursuant to the CST.^

160.   The United States, by and through its attomeys, has made statements of law in pleadings

       filed in the United States District Court for the District of Massachusetts that contradict

       the statements of law made by the RELATOR herein.

161.   The Commonwealth of Massachusetts, by and through its attorneys, has made statements

       of law in pleadings filed in the United States District Court for the District of

       Massachusetts that contradict the statements of law made by the RELATOR herein.

162.   In or about February 2015, the Office of the U.S. Attomey for the District of

       Massachusetts, which was run by ORTIZ at the time, stated or suggested in writing in a

       court pleading in the United States District Court for the District of Massachusetts that an




** To the extent Congress has power under Article I of the U.S. Constitution to regulate marijuana
with state tax stamps affixed that implicate the Double Jeopardy Clause, Congress is required to
do so with particularity - that is, to specifically enumerate in a duly enacted federal law that
marijuana with state tax stamps implicating the Double Jeopardy Clause is subject to regulation.
See Gonzales v. Raich. 545 U.S. at 8.
^ It should be noted that the distribution of marijuana with tax stamps affixed pursuant to the
CST to a person in the District of Colorado or to a minor in either the Districts of Colorado or
Massachusetts are not acts taken pursuant to the CST,and accordingly, each of the foregoing
would be subject to investigation and/or prosecution under the relevant provisions of the
Controlled Substances Act as well as Colorado and Massachusetts law.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 36 of 120


                                                                                               36



       individual in voluntary compliance with the CST could be prosecuted under the

       Controlled Substances Act.

163.   In or about February 2015, the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH,which was run by HEALEY at the time, stated or suggested in

       writing in a court pleading in the United States District Court for the District of

       Massachusetts that an individual in voluntary compliance with the CST could be

       prosecuted under the Massachusetts Controlled Substances Act.

                          THE LAW SCHOOL ADMISSIONS TEST


164.   LSAC administers the Law School Admissions Test("LSAT")LSAT to approximately

       150,000 people annually. Applicants to all ABA-approved law schools are required to

       take the LSAT in order to be eligible for admission to law school.

165.   LSAC administers the LSAT four times a year at approximately 650 test centers

       throughout the United States at a base cost of approximately $160 per applicant. Test

       centers include, among others, universities and law schools, and many examinees travel

       across state lines to take the test.

166.   The LSAT is a half-day standardized test consisting offive 35-minute sections of

       multiple-choice questions, four of which are scored, with a 35-minute unscored writing

       sample also administered.

167.   The RELATOR paid the registration fee for one or more LSAT examinations in 2014

       and/or 2015.

168.   LSAC also offers a "Credential Assembly Service," in which applicants to law school

       upload transcripts, letters of recommendation, evaluations, and other application
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 37 of 120


                                                                                                37



       materials. LSAC then disseminates the application materials, along with an applicant's

       LSAT score report, to law schools.

169.   The RELATOR paid one or more fees for the Credential Assembly Service in 2014,

       2015, 2017, and/or 2018.

170.   Nearly all ABA-approved law schools and many other law schools require the use ofthis

       service for law school applicants.

171.   LSAC charges each of the 84,000 annual applicants a base cost of approximately $155 to

       participate in the Credential Assembly Service.

172.   LSAC makes candidates' law school application credentials available to law schools

       through its Candidate Referral Service.

173.   LSAC organizes and hosts open invitation forums at hotels and universities nationwide

       for nearly 10,000 prospective law students annually to meet with representatives of over

       200 LSAC-member law schools to leam about LSAC and the LSAT.

174.   LSAC organizes and hosts educational conferences for law school administrators and

       professionals and for prelaw advisors to learn about LSAC and the law school admissions

       process.


175.   The RELATOR paid fees in excess of $500 in connection with use of the official website

       of LSAC.

                  BOSTON COLLEGE LAW SCHOOL TUITION RATES


176.   The tuition rate at Boston College Law School was approximately $1,500 in 1966.

177.   The tuition rate at Boston College Law School was approximately $2,650 in 1974.

178.   The tuition rate at Boston College Law School was approximately $2,800 in 1975.

179.   The tuition rate at Boston College Law School was approximately $2,950 in 1976.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 38 of 120


                                                                                                   38



180.   The tuition rate at Boston Col ege Law Schoo         was   approximately $3,200 in 1977.

181.   The tuition rate at Boston Col ege Law Schoo         was   approximately $3,500 in 1978.

182.   The tuition rate at Boston Col ege Law Schoo         was   approximately $3,810 in 1979.

183.   The tuition rate at Boston Col ege Law Schoo         was   approximately $4,200 in 1980.

184.   The tuition rate at Boston Col ege Law Schoo         was   approximately $4,900 in 1981.

185.   The tuition   rate at Boston   Col ege Law Schoo     was   approximately $5,625 in 1982.

186.   The tuition rate at Boston Col ege Law Schoo         was   approximately $6,575 in 1983.

187.   The tuition rate at Boston Col ege Law Schoo         was   approximately $7,450 in 1984.

188.   The tuition rate at Boston Col    ege Law Schoo      was   approximately $8,200 in 1985.

189.   The tuition rate at Boston Col ege Law       Schoo   was   approximately $8,920 in 1986.

190.   The tuition   rate   at Boston Col ege Law Schoo     was   approximately $9,820 in 1987.

191.   The tuition rate at Boston Col ege Law Schoo         was   approximately $9,820 in 1987.

192.   The tuition rate at Boston Col ege Law       Schoo   was   approximately $10,560 in 1988.

193.   The tuition rate at Boston Col ege Law Schoo         was   approximately $11,460 in 1989.

194.   The tuition   rate   at Boston Col ege Law Schoo     was   approximately $12,510 in 1990.

195.   The tuition rate at Boston Col ege Law Schoo         was   approximately $13,670 in 1991.

196.   The tuition   rate   at Boston Col ege Law Schoo     was   approximately $15,570 in 1992.

197.   The tuition rate at Boston Col ege Law Schoo         was   approximately $16,590 in 1993.

198.   The tuition rate at Boston Col    ege Law Schoo      was   approximately $17,720 in 1994.

199.   The tuition   rate at Boston   Col ege Law   Schoo   was   approximately $18,940 in 1995.

200.   The tuition   rate at Boston   Col ege Law Schoo     was   approximately $20,180 in 1996.

201.   The tuition rate at Boston Col    ege Law Schoo      was   approximately $21,230 in 1997.

202.   The tuition   rate   at Boston Col ege Law Schoo     was   approximately $22,300 in 1998.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 39 of 120


                                                                                                    39



203.   The tuition rate at Boston Col ege Law School       was approximately $23,420     n 1999.


204.   The tuition rate at Boston Col ege Law School       was approximately $24,480     n 2000.


205.   The tuition rate at Boston Col ege Law School       was approximately $25,790     n2001.


206.   The tuition   rate   at Boston Col ege Law School   was approximately $27,080     n 2002.


207.   The tuition   rate   at Boston Col ege Law School   was approximately $28,440     n 2003.


208.   The tuition rate at Boston Col ege Law School       was approximately $29,720     n 2004.


209.   The tuition   rate at Boston   Col ege Law School   was approximately $31,520     n 2005.


210.   The tuition rate at Boston Col ege Law School       was approximately $33,110     n 2006.


211.   The tuition rate at Boston Col ege Law School       was approximately $36,510     n 2007.


212.   The tuition   rate at Boston   Col ege Law School   was approximately $38,340     n 2008.


213.   The tuition rate at Boston Col ege Law School       was approximately $39,490     n 2009.


214.   The tuition rate at Boston Col ege Law School       was approximately $40,770     n2010.


215.   The tuition   rate   at Boston Col ege Law School   was approximately $41,590     n2011.


216.   The tuition   rate at Boston   Col ege Law School   was approximately $43,170     n2012.


217.   The tuition rate at Boston Col ege Law School       was approximately $44,860     n2013.


218.   Tlie tuition rate at Boston Col ege Law School      was approximately $46,790     n 2014.


219.   The tuition rate at Boston Col ege Law School       was approximately $48,670     n2015.


220.   The tuition rate at Boston Col ege Law School       was approximately $50,620     n2016.


221.   The tuition   rate   at Boston Col ege Law School   was approximately $52,640     n 2017.


222.   The tuition   rate   at Boston Col ege Law School   was approximately $54,750     n2018.


223.   The tuition rate at Boston Col ege Law School       adjusted for inflation in 2016 dollars

       increased by approximately 332% from       1966 to 2016.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 40 of 120


                                                                                              40



224.   The tuition rate at Boston College Law School adjusted for inflation in 2016 dollars

       increased by approximately 307% from 1976 to 2016.

225.   The tuition rate at Boston College Law School adjusted for inflation in 2016 dollars

       increased by approximately 160% from 1986 to 2016.

226.   The tuition rate at Boston College Law School adjusted for inflation in 2016 dollars

       increased by approximately 64% from 1996 to 2016.

227.   The tuition rate at Boston College Law School adjusted for inflation in 2016 dollars

       increased by approximately 28% from 2006 to 2016.

                          CORNELL LAW SCHOOL TUITION RATES

228.   The tuition   rate at   Comell Law School    was   approximately $22,100 in   1996.


229.   The tuition rate at Cornell Law School       was   approximately $23,100 in   1997.


230.   The tuition rate at Cornell Law School       was   approximately $24,100 in   1998.


231.   The tuition rate   at   Comell Law School    was   approximately $25,548 in   1999.


232.   The tuition rate   at Comell   Law School was approximately $27,350 in 2000.

233.   The tuition rate at Cornell Law School       was   approximately $29,250 in 2001.

234.   The tuition rate   at   Comell Law School    was   approximately $31,250 in 2002.

235.   The tuition   rate at Comell   Law School    was   approximately $32,970 in 2003.

236.   The tuition rate at Comell Law School        was   approximately $35,342 in 2004.

237.   Tlie tuition rate at Cornell Law School      was   approximately $37,812 in 2005.

238.   The tuition rate   at Comell   Law School    was   approximately $40,648 in 2006.

239.   The tuition   rate at Comell   Law School was approximately $43,688 in 2007.

240.   The tuition   rate at   Comell Law School    was   approximately $45,803 in 2008.

241.   The tuition   rate at   Cornell Law School   was   approximately $49,020 in 2009.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 41 of 120


                                                                                               41



242.   The tuition rate at Cornell Law School was approximately $51,150 in 2010.

243.   The tuition rate at Cornell Law School was approximately $53,226 in 2011.

244.   The tuition rate at Cornell Law School was approximately $55,301 in 2012.

245.   The tuition rate at Comell Law School was approximately $57,351 in 2013.

246.   The tuition rate at Cornell Law School was approximately $59,360 in 2014.

247.   The tuition rate at Cornell Law School was approximately $59,900 in 2015.

248.   The tuition rate at Comell Law School was approximately $61,400 in 2016.

249.   The tuition rate at Comell Law School was approximately $63,342 in 2017.

250.   The tuition rate at Cornell Law School was approximately $65,456 in 2018.

251.   The tuition rate at Comell Law School adjusted for inflation in 2016 dollars increased by

       approximately 64% from 1996 to 2016.

252.   The tuition rate at Cornell Law School adjusted for inflation in 2016 dollars increased by

       approximately 28% from 2006 to 2016.

                    ANTITRUST COMBINATION OR CONSPIRACY


253.   The deans of ABA-approved law schools send and receive messages to each other on a

       group list(the "Deans' LISTSERV").

254.   The Deans' LISTSERV was and/or is used to communicate law school tuition rates by

       deans from ABA-approved law schools.*

255.   Tlie Deans' LISTSERV was and/or is used to communicate law school tuition rates by

       the deans at BCLS and Cornell Law School during the time periods relevant to the above-

       captioned proceeding.*

256.   Electronic mail or another method of electronic communication was and/or is used to


       communicate law school tuition rates and related information by one or more deans at
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 42 of 120


                                                                                                   42



       ABA-approved law schools during the time period relevant to the above-captioned

       proceeding.*

257.   Electronic mail or another method of electronic communication was and/or is used to

       communicate law school tuition rates and related information by the deans at BCLS and

       Cornell Law School during the time periods relevant to the above-captioned proceeding.*

258.   The deans at ABA-approved law schools meet each other at events on a regular basis

       during which the deans at ABA-approved law schools communicated law school tuition

       rates and related information amongst each other during the time period relevant to the

       above-captioned proceeding.

259.   ABA-approved law schools, including BCLS and Cornell Law School, have agreed

       and/or continue to agree to fix, stabilize, or raise the cost of tuition by exchanging tuition

       pricing, admission, and related information with other ABA-approved law schools either

       in person, in writing, and/or by electronic communication.

260.   Separate and apart from the Deans' LISTSERV and the use of email, both the Law

       School Admissions Council and the ABA provide electronic communications platforms

       to ABA-approved law schools, including BCLS and Cornell Law School, that provide

       competitive information and a forum through which such law schools to agree to fix,

       stabilize, or raise the cost of tuition by exchanging tuition pricing, admissions, and related

       information with other ABA-approved law schools.

261.   The contract, combination, and/or conspiracy between ABA-approved law schools is so

       powerful that all or almost all of them continued to raise tuition prices even during

       periods of steep application declines, such as in or around the year 2013.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 43 of 120


                                                                                                   43



         LEGAL RELATIONSHIP BETWEEN RICO FORFEITURE AND THE
                                     FAIi^E CLAIMS ACT


262.   18 U.S.C. § 1963(c) holds that "[a]ll right, title, and interest in property described in

       subsection (a) vests in the United States upon the commission of the act giving rise to

       forfeiture under this section."

263.   18 U.S.C. § 1963 holds that

                      Whoever violates any provision of section 1962 ofthis chapter shall be
                      fined under this title or imprisoned not more than 20 years(or for life if
                      the violation is based on a racketeering activity for which the maximum
                      penalty includes life imprisonment), or both, and shall forfeit to the United
                      States, irrespective of any provision of State law—

                              (1) any interest the person has acquired or maintained in violation
                              of section 1962;

                              (2) any—

                                      (A)interest in;

                                      (B)security of;

                                      (C)claim against; or

                                      (D)property or contractual right of any kind affording a
                                         source of influence over; any enterprise which the person
                                         has established, operated, controlled, conducted, or
                                         participated in the conduct of, in violation of section 1962;
                                         and

                              (3) any property constituting, or derived from, any proceeds which
                              the person obtained, directly or indirectly, from racketeering
                              activity or unlawful debt collection in violation of section 1962.


264.   The right, title, and interest in the real and personal property for which forfeiture is

       sought has already vested in the United States upon commission of the act giving rise to

       forfeiture, namely a racketeering act, including joining a racketeering conspiracy. See 18
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 44 of 120


                                                                                                 44



       U.S.C. § 1961(1)(enumerating racketeering acts); 18 U.S.C. § 1962(enumerated RICO

       violations).

265.   31 U.S.C. § 3729(a)(1)(G) holds that "[a]ny person who ... knowingly conceals or

       knowingly and improperly avoids or decreases an obligation to pay or transmit money or

       property to the Government... is liable to the United States Government for a civil

       penalty of not less than $5,000 and not more than $10,000 [...]."

266.   As a matter of law, any person who knowingly conceals or knowingly and improperly

       avoids an obligation to transmit property to the United States that was forfeited upon

       commission of any act giving rise to forfeiture of tliat property pursuant to RICO has

       committed a reverse false claim actionable under 31 U.S.C. § 3729(a)(l)(G).^

267.   The RELATOR has standing to bring a reverse false claim as to the named real and

       personal properties, 1) because the United States owned all right, title, and interest in any

       property upon commission of any violation of RICO; 2) because one or more of the

       Defendants knowingly concealed or knowingly and improperly avoided an obligation to

       transmit the property in question to the United States government; and 3)because the

       RELATOR has been injured in his business and/or property by the conduct of the

       ENTERPRISE.

                                      THE ENTERPRISE


268.   The ENTERPRISE is an association-in-fact within the meaning of RICO.

269.   The purpose of the ENTERPRISE was and/or is to:




 The knowing failure to convey property forfeited pursuant to RICO to the United States is an
actionable reverse false claim.
          Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 45 of 120


                                                                                                     45



              a. Protect and advance the legal interests of its members by rigging the state and

                 federal court system in the Commonwealth of Massachusetts;

              b. Enriching the members and associates of the ENTERPRISE through bribes,

                 gratuities, extortion, mail fraud, and wire fraud;

              c. Preserving and protecting the power, territory, and profits ofthe ENTERPRISE

                 through the use of harassment, intimidation, threats of violence, and assault"^;

              d. Promoting and enhancing the activities ofthe ENTERPRISE and the members

                 and/or associates of the ENTERPRISE; and

              e. Keeping one or more victims in fear of the ENTERPRISE and in fear of its

                 members and/or associates through harassment, intimidation, threats of violence,

                 and assault.

 270.    To achieve its purpose, the ENTERPRISE rigs the court systems in state and federal

         courts in Massachusetts by bribery, gratuities, extortion, threats of violence, and other

         racketeering acts while using BOSTON COLLEGE, and in particular, 885 CENTRE

         STREET, as a front for its criminal activities.

 271.    Members and/or associates of the ENTERPRISE include, but may not be limited to,

         individuals, a university, and a law firm.

 272.    Members and/or associates of the ENTERPRISE include, but may not be limited to (the

        "NAMED ASSOCIATES"):

         1)      ABBENE;



'Assault under Massachusetts tort law is defined as intentionally causing a reasonable
apprehension of an imminent harmful or offensive contact. Conlev v. Romeri. 60 Mass. App. Ct.
799, 805 n.6(2004)("Assault is a separate tort involving an act which puts another in reasonable
apprehension of imminent harmful or offensive contact, that is, an attempted battery or an
immediately threatened battery.").
  Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 46 of 120


                                                                46


 2)   ARCHER;

 3)   BARRON;

4)    CRAFTS;

5)    CRAY;

6)    CURTIN;

7)    DAWLEY;

8)    BRIAN DURKIN;

9)    THOMAS DURKIN;

10)   FARRELL;

11)   FATALE;

12)   FEINER;

13)   GILES;

14)   HEALEY;

15)   JOSEPH HERLIHY;

16)   SARAH HERLIHY;

17)   KATZMANN;

18)   KELLER;

19)   LAMPERT;

20)   LOWY;

21)   LYNCH;

22)   MACKEY;

23)   MAFFEI;

24)   MALONEY;
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 47 of 120


                                                                                           47



       25)   MAZZONE;

       26)   MESHNICK;

       27)   MURPHY;

       28)   NEYMAN;

       29)   OBAMA;

       30)   OTOOLE;

       31)   ORTIZ;

       32)   ROUGEAU;

       33)   SAVERY;

       34)   SIMAS;

       35)   SOROKIN;

       36)   SQUIRES-LEE;

       37)   SWEENEY;

       38)   TARROW;

       39)   ULLMANN;

       40)   VERNER;

       41)   WALKER;

       42)   WOLOHOJIAN;

       43)   WILMERHALE; and

       44)   BOSTON COLLEGE.

273.   NAMED ASSOCIATES who received income from BOSTON COLLEGE and used that

       income in the operation of the ENTERPRISE,include, but may not be limited to (the

       "BC PAID ASSOCIATES"):
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 48 of 120


                                                                                           48



       1)    ABBENE;

       2)    CURTIN;

       3)    FATALE;

       4)    JOSEPH HERLIHY;

       5)    SARAH HERLIHY;

       6)    KELLER;

       7)    LAMPERT;

       8)    MACKEY;

       9)    MAFFEI;

       10)   ORTIZ;

       11)   ROUGEAU;

       12)   SAVERY;

       13)   SOROKIN;

       14)   SQUIRES-LEE;

       15)   SWEENEY; and

       16)   ULLMANN.


274.   The BC PAID ASSOCIATES were and/or are paid according to BOSTON COLLEGE'S

       electronic payroll system.

275.   One or more of the BC PAID ASSOCIATES was paid by BCLS through one or more of

       the RELATOR's tuition payments.

276.   NAMED ASSOCIATES who received income from WILMERHALE and used that

       income in the operation of the ENTERPRISE,include, but may not be limited to (the

       "WILMERHALE PAID ASSOCIATE"), or LAMPERT.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 49 of 120


                                                                                           49



111.   The WILMERHALE PAID ASSOCIATE was and/or is paid according to

       WILMERHALE's electronic payroll system.

278.   NAMED ASSOCIATES who received income, directly or indirectly, from Equitable

       Sharing Program payments and used that income in the operation ofthe ENTERPRISE,

       include, but may not be limited to(the "DOJ PAID ASSOCIATES"):

       1) COAKLEY;

       2) CRAFTS;

       3) CRAY;

       4) DAWLEY;

       5) FEINER;

       6) HEALEY;

       7) MAZZONE;

       8) MESHNICK;

       9) MURPHY;

       10)SWEENEY;

       11)TARR0W;

       12)VERNER; and

       13) WALKER.

279.   One or more of the DOJ PAID ASSOCIATES personally benefitted from money

       deposited in the EQUITABLE SHARING ACCOUNTS.*

280.   By virtue of their physical presence at 885 CENTRE STREET or association with any

       person who was present at 885 CENTRE STREET at times relevant to this Complaint,
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 50 of 120


                                                                                               50



       each and every one of the NAMED ASSOCIATES was in a position to acquire

       Privileged Information by virtue of his or her respective position in the ENTERPRISE.

281.   OBAMA was a leader of the ENTERPRISE at the White House and 2446 BELMONT

       ROAD.


282.   OBAMA directed one or more NAMED ASSOCIATES in carrying out unlawful and

       other activities in furtherance ofthe conduct of the ENTERPRISE'S affairs.

283.   OBAMA was a leader of the ENTERPRISE at the Wliite House.

284.   OBAMA also operated through SIMAS, who visited the Boston, Massachusetts area,

       including 885 CENTRE STREET,during and after OBAMA's tenure as president.

285.   OBAMA utilized powers of the executive branch of the United States in order to advance

       the objectives of the ENTERPRISE during at least some of the times relevant to the

       matters herein in connection with carrying on the conduct of the ENTERPRISE.

286.   HEALEY was a leader of the ENTERPRISE at 40 WINTHROP STREET.

287.   HEALEY travelled to 885 CENTRE STREET and visited the White House on multiple

       occasions during the time period relevant to the matters herein.

288.   HEALEY directed one or more NAMED ASSOCIATES in canying out unlawful and

       other activities in furtherance of the conduct of the ENTERPRISE'S affairs.

289.   ORTIZ was a leader of the ENTERPRISE at 1 COURTHOUSE WAY and 885 CENTRE

       STREET who travelled to the White House on multiple occasions during the time period

       relevant to the matters herein.

290.   ORTIZ directed one or more NAMED ASSOCIATES in carrying out unlawful and other

       activities in furtherance of the conduct of the ENTERPRISE'S affairs.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 51 of 120


                                                                                           51



291.   ROUGEAU was a leader of the ENTERPRISE at 101 ASH STREET and 885 CENTRE

       STREET.


292.   ROUGEAU travelled to the White House during Gary Katzmann's 100-day wait to

       become a federal judge.

293.   ROUGEAU directed one or more NAMED ASSOCIATES in carrying out unlawful and

       other activities in furtherance of the conduct ofthe ENTERPRISE'S affairs.

294.   BOSTON COLLEGE was a leader ofthe ENTERPRISE and directed one or more

       NAMED ASSOCIATES in carrying out unlawful and other activities in furtherance of

       the conduct of the ENTERPRISE'S affairs.

295.   WILMERHALE was a leader of the ENTERPRISE and directed one or more NAMED

       ASSOCIATES in carrying out unlawful and other activities in furtherance of the conduct

       of the ENTERPRISE'S affairs.d

296.   MAFFEI participated in the conduct of tlie ENTERPRISE'S affairs at 885 CENTRE

       STREET and travelled to the White House prior to Judge Gary Katzmann's 100-day wait

       to become a federal judge.

297.   SIMAS participated in the conduct ofthe ENTERPRISE'S affairs at the White House and

       885 CENTRE STREET.

298.   BRIAN DURKIN participated in the conduct of tlie ENTERPRISE'S affairs at 885

       CENTRE STREET and 20 HARBOR STREET.

299.   SAVERY participated in the conduct of the ENTERPRISE'S affairs at 885 CENTRE

       STREET.


300.   THOMAS DURKIN participated in the conduct of the ENTERPRISE'S affairs at 20

       HARBOR STREET.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 52 of 120


                                                                                                  52



301.   The WILMERHALE PAID ASSOCIATE, or LAMPERT, participated in the conduct of

       the ENTERPRISE'S affairs at 885 CENTRE STREET and at the John Adams

       Courthouse.

302.   WOLGHGJIAN participated in the conduct of the ENTERPRISE'S affairs at 40

       WINTHRGP STREET and at the John Adams Courthouse.

303.   G'TGGLE, ORTIZ, SWEENEY,and BARRON participated in the conduct of the

       ENTERPRISE'S affairs at 885 CENTRE STREET and at 1 COURTHOUSE WAY.

304.   CRAFTS participated in the conduct of the ENTERPRISE'S affairs at 3 PEMBERTON

       SQUARE and at I COURTHOUSE WAY.

305.   SOROKIN paiticipated in the conduct of the ENTERPRISE'S affairs at 885 CENTRE

       STREET, 100 DAVIS AVENUE, and at 1 COURTHOUSE WAY.

306.   SQUIRES-LEE and ULLMANN participated in the conduct of the ENTERPRISE'S

       affairs at 885 CENTRE STREET and at 3 PEMBERTON SQUARE.

                       INJURIES TO BUSINESS AND PROPERTY

307.   The RELATOR sustained injuries in excess of $100,000 in connection with tuition

       payments made to BCLS by reason of the conduct of the ENTERPRISE.

308.   The RELATOR sustained injuries in excess of $500 in connection with use of the official

       website of LSAC by reason of the conduct of the ENTERPRISE.

309.   The RELATOR sustained injuries in excess of $1,000 in connection with filing fees made

       to the United States District Court for the District of Massachusetts, the U.S. Court of

       Appeals for the First Circuit, and courts of the Commonwealth of Massachusetts by

       reason of the conduct of the ENTERPRISE.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 53 of 120


                                                                                                   53



310.   By reason of the conduct of the ENTERPRISE,the RELATOR's Apple app business.

       Omnibus, LLC, a New Hampshire limited liability company, is 1) attempting to file

       Chapter 11 bankruptcy; 2) cannot afford an attorney; and 3)is precluded from having the

       RELATOR serve as an attorney for Omnibus,LLC, because the RELATOR was unable

       to graduate from BCLS.

311.   By reason of the conduct of the ENTERPRISE,the RELATOR has sustained injuries at

       or in excess of $360,000 in connection with his whistleblower bounty as a relator in the

       Qui Tarn Action.

312.   By reason of the conduct ofthe ENTERPRISE, the RELATOR has sustained injuries at

       or in excess of $4,057,200 in connection with his whistleblower bounty as a relator in the

       Second Qui Tarn Action.

313.   By reason of the conduct ofthe ENTERPRISE,the RELATOR has sustained injuries

       associated with the Parallel State Case, including, but not limited to, injuries in

       connection with his entitlement to recovery and damages as to the $360,000 bounty in

       which the RELATOR has a cognizable legal interest.

314.   By reason of the conduct ofthe ENTERPRISE,the RELATOR has expended money on

       litigation costs excluding court filing fees at or in excess of $1,000 in connection with

       cases in the United States District Court for the District of Massachusetts, the U.S. Court

       of Appeals for the First Circuit, and courts ofthe Commonwealth of Massachusetts.

                      ALLEGATIONS COMMON TO ALL COUNTS


315.   In 1996, NEYMAN was an Assistant District Attomey("ADA")in Suffolk County,

       Massachusetts, where he prosecuted narcotics cases.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 54 of 120


                                                                                              54



316.   NEYMAN and LOWY were colleagues in Suffolk County, Massachusetts in or about

       1998.*

317.   On or about November 19, 1998, the Massachusetts Supreme Judicial Court, applying

       Dep't of Revenue of Montana v. Kurth Ranch. 511 U.S. 767(1994), issued its opinion in

       the case of Commissioner of Revenue v. Mullins. 428 Mass 406 (1998), which found that

       assessment of the CST constituted punishment witliin the meaning of the Double

       Jeopardy Clause ofthe Fifth Amendment to the U.S. Constitution.

318.   CRAY was counsel for the Commissioner of the Massachusetts Department of Revenue

       (the "Commissioner") before the Supreme Judicial Court in Mullins.

319.   Violation of the CST is a felony.

320.   On or about April 29, 1999, more than five months after Mullins. NEYMAN,as an ADA

       in Suffolk County, signed an indictment against a defendant in a crack cocaine

       distribution case (the "Crack Cocaine Case") pursuant to Mass.Gen.Laws ch. 94C §

       32A(c).

321.   After Mullins. NEYMAN,as an ADA,declined to bring charges in 100% of cases

       pursuant to the CST in favor of bringing charges pursuant to Mass.Gen.Laws ch. 94C §§

       1 el secj. (the "Massachusetts Controlled Substances Act").

322.   The indictment in the Crack Cocaine Case could have alleged one or more violations of

       the CST instead of one or more violations of the Massachusetts Controlled Substances

       Act.


323.   Monies paid, seized, or otherwise deposited by the Commonwealth pursuant to the CST

       are deposited in the Commonwealth's general fund.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 55 of 120


                                                                                                55



324.   At all times relevant to the above-captioned action, the Massachusetts Controlled

       Substances Act provided a means for forfeiture of assets to law enforcement agencies of

       tlie Commonwealth in connection with a criminal narcotics case.

325.   At all times relevant to the above-captioned action, federal law provided a means for

       forfeiture of assets to law enforcement agencies ofthe federal government and/or the

       Commonwealth in connection with a narcotics case.

326.   Monies forfeited pursuant to the Massachusetts Controlled Substances Act are deposited

       and/or kept in bank accounts segregated from taxpayer funds.

327.   Monies forfeited pursuant to federal narcotics laws are deposited and/or kept in bank

       accounts segregated from taxpayer funds.

328.   Through the Equitable Sharing Program (the "Equitable Sharing Program"), the U.S.

       Department of Justice ("DOJ")and the U.S. Department of Treasury distribute a share of

       property and cash forfeited pursuant to federal law, such as the Controlled Substances

       Act(21 U.S.C. §§ 801 et seq.), to state and local law enforcement agencies.

329.   One or more Massachusetts law enforcement agencies have been receiving cash proceeds

       and/or property from the Equitable Sharing Program since January 1, 1996 or earlier.

330.   Pursuant to the rules and regulations ofthe Equitable Sharing Program, payments made

       to state and local law enforcement agencies are deposited and/or kept in bank accounts

       segregated from taxpayer funds.

331.   Since at least January 1, 2012, the Commissioner has disseminated Form CST-1 for the

       purchase of marihuana and controlled substance tax stamps pursuant to the CST on the

       official website ofthe Commonwealth of Massachusetts.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 56 of 120


                                                                                            56



332.   Form CST-l contains no statement regarding a non-enforcement directive or policy as to

       the CST.

333.   Form CST-l requires payments of$3.50 for each 1-gram marihuana tax stamp,$200 for

       each 1-gram controlled substance tax stamp, and $2,000 for 50 dosage unit tax stamps of

       a controlled substance not sold by weight.

334.   Cocaine and marijuana are subject to and/or regulated by the CST.

335.   Tax stamp purchases using Form CST-l are non-refundable.

336.   Between approximately the years 2003 to 2005, SQUIRES-LEE, WOLOHOJIAN,and/or

       HEALEY worked at the same law firm, WILMERHALE,in Boston, Massachusetts.

337.   Prior to becoming Attorney General of the Commonwealth, HEALEY worked for

       approximately 11 years at WILMERHALE in Boston, Massachusetts.

338.   HEALEY's spouse, WOLOHOJIAN, worked for approximately 20 years at

       WILMERHALE in Boston, Massachusetts.

339.   SQUIRES-LEE hosted and/or participated in a fundraiser for HEALEY's first campaign

       for Attorney General of the Commonwealth of Massachusetts at the office of SQUIRES-

       LEE's former lawfinn.


340.   SQUIRES-LEE hosted a fundraiser at her house for HEALEY's first campaign for the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH.

341.   SQUIRES-LEE donated on more than one occasion to HEALEY's first campaign for

       Attorney General of the Commonwealth of Massachusetts.

342.   SQUIRES-LEE is a friend of HEALEY and/or WOLOHOJIAN.

343.   SQUIRES-LEE is a former colleague of HEALEY and/or WOLOHOJIAN at

       WILMERHALE.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 57 of 120


                                                                                                SI



344.   On or about March 26, 2014, the defendants in the Qui Tarn Action (the ''Qui Tarn

       Defendants"), were charged in a federal criminal complaint (the "Federal Criminal

       Complaint") with conspiracy to distribute and distribution of more than five kilograms of

       cocaine in the United States District Court for the District of Massachusetts.

345.   The Federal Criminal Complaint alleged that the Qui Tam Defendants imported illegal

       narcotics from Mexico to Massachusetts in collaboration with the "Gulf Cartel," which is

       an international narcotics trafficking organization operating primarily between Mexico

       and the United States.

346.   The Federal Criminal Complaint against the Qui Tam Defendants included an affidavit

       detailing statements from a confidential informant that three kilograms of cocaine seized

       in Massachusetts from the confidential informant were procured by the confidential

       informant from the Qui Tam Defendants.

347.   The Federal Criminal Complaint against the Qui Tam Defendants included an affidavit

       stating tliat more than $1.5 million in cash was seized by agents of the U.S. Department

       of Justice from the Qui lam Defendants at the time of their arrest pursuant to the Federal

       Criminal Complaint.

348.   The U.S. Department of Justice sought forfeiture of more tlian $1.5 million in cash seized

       from the Qui Tam Defendants pursuant to the federal Controlled Substances Act(the

       "Federal Controlled Substances Act," or 21 U.S.C. §§ 801 et seq.) in the United States

       District Court for the District of Massachusetts.

349.   On or about May 23, 2014, the U.S. Department of Justice charged multiple individuals

       in a federal criminal complaint(the "Marijuana Federal Criminal Complaint") with
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 58 of 120


                                                                                                    58



       conspiracy to distribute marijuana in the United States District Court for the District of

       Massachusetts.

350.   The Marijuana Federal Criminal Complaint alleged that multiple individuals shipped

       marijuana from California to Massachusetts.

351.   The Marijuana Federal Criminal Complaint included an affidavit signed by an agent of

       the Drug Enforcement Administration (the "DBA Agent") stating that the DBA Agent

       estimated that the individuals charged in the Marijuana Federal Criminal Complaint

       shipped approximately 1,900 kilograms of marijuana from Califomia into Massachusetts.

352.   Prior to June 27, 2014, the RBLATOR acquired multiple 1-gram marihuana tax stamps

       for $3.50 each and 1-gram controlled substance tax stamps for $200 each from the

       Commissioner totaling in excess of $500.

353.   On or about June 27, 2014, the RBLATOR brought the Qui lam Action pursuant to

       Mass.Gen.Laws ch. 12 §§ 5A-50(the "Massachusetts False Claims Act" or "MFCA")in

       SUFFOLK SUPERIOR COURT and alleged that the Qui Tarn Defendants had failed to

       purchase and affix tax stamps on three kilograms of cocaine acquired or possessed in the

       Commonwealth as required pursuant to the CST.®

354.   The RBLATOR paid the full filing fee to SUFFOLK SUPERIOR COURT for the

       commencement of the Qui Tarn Action.

355.   In the Qui Tarn Action, the RBLATOR submitted evidence in the form of the

       RBLATOR's tax stamp purchases from the Commissioner to SUFFOLK SUPERIOR

       COURT demonstrating that the Qui Tam Defendants had not purchased tax stamps in the




® The RBLATOR filed an amended complaint as to the Qui Tam Action in SUFFOLK
SUPERIOR COURT at 3 PBMBBRTON SQUARE on or about July 9, 2014.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 59 of 120


                                                                                                 59



       amount of $600,000 as required pursuant to the CST upon acquisition or possession of

       three kilograms of cocaine in the Commonwealth of Massachusetts.

356.   In the O'ui Tarn Action, the RELATOR alleged that, pursuant to the GST's 100% non

       payment penalty, the Out Tarn Defendants had a financial obligation to the

       Commonwealth in the amount of $1,200,000 and that the Qui Tarn Defendants had

       violated the MFCA as to the financial obligation to the Commonwealth in the amount of

       $1,200,000.

357.   If the Qui Tarn Defendants were criminally prosecuted and convicted pursuant to the CST

       for conduct alleged in the Federal Criminal Complaint, the Qui Tarn Defendants would

       have been subject to at least a $1.2 million penalty payable to the general fund of the

       Commonwealth of Massachusetts.


358.   If the Qui Tarn Defendants were criminally prosecuted and convicted pursuant to the CST

       for conduct alleged in the Federal Criminal Complaint, the U.S. Department of Justice

       may have lost custody of or have been forced into litigation concerning at least $1.2

       million in cash seized from the Qui Tarn Defendants.

359.   On or about July 16, 2014, the RELATOR brought a qui tam action (the "Second Qui

       Tarn Action") pursuant to the MFCA in SUFFOLK SUPERIOR COURT with DOR as

       the qui tam plaintiff and alleged that the defendants in the Second Qui Tam Action (the

       "Second Qui Tam Defendants") had failed to purchase and affix tax stamps on 1,932

       kilograms of marijuana acquired or possessed in the Commonwealth as required pursuant

       to the CST.

360.   The RELATOR paid the full filing fee to SUFFOLK SUPERIOR COURT for the

       commencement of the Second Oui Tam Action.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 60 of 120


                                                                                             60



361.   In the Second Qui Tarn Action, the RELATOR submitted evidence in the form of the

       RELATOR's tax stamp purchases from the Commissioner to SUFFOLK SUPERIOR

       COURT demonstrating that the Qui Tarn Defendants had not purchased tax stamps in the

       amount of $6,762,000 as required pursuant to the CST upon acquisition or possession of

       1,932 kilograms of marijuana in the Commonwealth of Massachusetts.

362.   In the Second Our Tarn Action, the RELATOR alleged that, pursuant to the CST's 100%

       non-payment penalty, the Second Qui Tarn Defendants had a financial obligation to the

       Commonwealth in the amount of $13,524,000 and that the Second Qui Tarn Defendants

       had violated the MFCA as to the financial obligation to the Commonwealth in the amount

       of$13,524,000.

363.   If the Second Qui Tarn Defendants were criminally prosecuted and convicted pursuant to

       the CST for conduct alleged in the Federal Criminal Complaint, the Qui Taw Defendants

       would have been subject to at least a $13,524,000 penalty payable to the general fund of

       the Commonwealth of Massachusetts.

364.   If the Second Qui Taw Defendants were criminally prosecuted and convicted pursuant to

       the CST for conduct alleged in the Marijuana Federal Criminal Complaint, the U.S.

       Department of Justice may have lost custody of or have been forced into litigation

       concerning any cash or property seized from the Second Qui Taw Defendants.

365.   If the Second Qui Tarn Defendants were criminally prosecuted and convicted pursuant to

       the CST for conduct alleged in the Marijuana Federal Criminal Complaint, the

       RELATOR could have eamed a bounty of over $4 million.

366.   White House visitor logs show that ORTIZ visited the White House on or about August

       13, 2014.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 61 of 120


                                                                                              61



367.   On or about October 3, 2014, the Attorney General of the Commonwealth served on the

       RELATOR a motion to dismiss and a memorandum oflaw in support of her motion to

       dismiss the Out Tarn Action (the "Dismissal Papers") in SUFFOLK SUPERIOR

       COURT.


368.   On or about October 3, 2014, COAKLEY, CRAFTS, and/or an employee of the OFFICE

       OF THE ATTORNEY GENERAL OF THE COMMONWEALTH mailed the Dismissal

       Papers through the United States Postal Service to the RELATOR.

369.   The Dismissal Papers show COAKLEY,as Attomey General of the Commonwealth, and

       CRAFTS, as Assistant Attomey General of the Commonwealth, on the signature line.

370.   In the Dismissal Papers, the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH represented in writing to SUFFOLK SUPERIOR COURT that

                      The arguments relied on by the Commonwealth in support of this Motion
                      represent the type of'"non-merits, non-jurisdictional rules of dismissal'"
                      which properly precede resolution of subject matter jurisdiction questions.


371.   In the Dismissal Papers, the Attomey General represented in writing to SUFFOLK

       SUPERIOR COURT that "[f]ollowing the Mullins decision, the Commissioner [ofthe

       Massachusetts Department of Revenue] directed DOR to abstain from enforcing the

       Controlled Substances Tax"(the "Secret CST Suspension Directive").

372.   In the Dismissal Papers, the Attorney General represented in writing to SUFFOLK

       SUPERIOR COURT that, as to the CST,"[t]he Commissioner determined that

       enforcement of this statute would result in an administrative burden for DOR and would

       jeopardize potential criminal prosecutions in the Commonwealth, and that "[t]his

       instruction was appropriate and within the discretion of the Commissioner."
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 62 of 120


                                                                                               62



373.   The Commissioner publishes all Department of Revenue rules, regulations, directives,

       and determinations on the official website of the Commonwealth of Massachusetts.*

374.   There was no evidence of the existence of the Secret CST Suspension Directive when the

       Qui Tarn Action commenced.*

375.   There was no evidence of the existence Secret CST Suspension Directive when the

       Dismissal Papers were mailed, except for representations made in the Dismissal Papers or

       in connection with the preparation of the Dismissal Papers.*

376.   Since the Qui Tarn Action commenced, the OFFICE OF THE ATTORNEY GENERAL

       OF THE COMMONWEALTH and the Commissioner have not provided the RELATOR

       with any document or documents setting forth the text, date, and/or manner of

       dissemination of the Secret CST Suspension Directive.

377.   One one or more of the NAMED ASSOCIATES and/or one or more employees of the

       OFHCE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH collaborated

       on the preparation and/or drafting ofthe Dismissal Papers.

378.   In the Dismissal Papers, there was no information conceming one or more payments

       accepted or intended to be accepted from the Equitable Sharing Program.

379.   In the Dismissal Papers, there was no information conceming any financial interest of

       one or more employees of the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH and/or the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH as an institution.

380.   In the Dismissal Papers, there was no information conceming money accepted by the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH and/or one
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 63 of 120


                                                                                                  63



       or more employees of the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH from the Equitable Sharing Program.

381.   In the Dismissal Papers, there was no information concerning the forfeiture of assets to

       law enforcement agencies of the Commonwealth pursuant to state and/or federal

       narcotics laws.

382.   One or more of the NAMED ASSOCIATES and/or one or more employees of the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH fabricated

       the Secret CST Suspension Directive in the Dismissal Papers.*

383.   One or more of the NAMED ASSOCIATES and/or one or more employees of the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH fabricated

       the Secret CST Suspension Directive in the Dismissal Papers in order to use the Secret

       CST Suspension Directive to hide, conceal, and/or obscure an agreement or agreements

       to accept money from the Equitable Sharing Program in exchange for moving to dismiss

       the Qui Tarn Action or for not prosecuting the Qui Tarn Defendants.*

384.   On or about October 23, 2014, CRAFTS and/or an employee of the OFFICE OF THE

       ATTORNEY GENERAL OF THE COMMONWEALTH filed the Dismissal Papers and

       the RELATOR's opposition thereto with SUFFOLK SUPERIOR COURT.

385.   On or about October 23, 2014, CRAFTS mailed or caused to be mailed to the RELATOR

       an affidavit required by Superior Court Rule 9A.

386.   On or about November 17, 2014, SUFFOLK SUPERIOR COURT held oral argument

       (the "Superior Court Oral Argument") concerning the Dismissal Papers.

387.   On or about November 18, 2014, an employee of the Commonwealth signed and/or

       submitted electronically or by mail one or more requests to the Equitable Sharing
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 64 of 120


                                                                                               64



       Program at the U.S. Department of Justice in connection with activities of the OFFICE

       OF THE ATTORNEY GENERAL OF THE COMMONWEALTH.

388.   At the Superior Court Oral Argument, CRAFTS and CRAY, along with Joe Tiemey from

       the Massachusetts Department of Revenue, appeared for the Commonwealth.

389.   At the Superior Court Oral Argument, CRAFTS represented to SUFFOLK SUPERIOR

       COURT that

                     [T]he Commissioner of Revenue, after the 1998 Mullins decision, directed
                     DOR not to enforce the Controlled Substances Tax. People have
                     voluntarily complied with the tax since then but very, very few. And the
                     instruction, the Commissioner's instruction was appropriate and it's
                     something that as he was delegated that authority by the legislature so it's
                     in his power to decide which laws to enforce or not to enforce.


390.   On or about December 10, 2014, SUFFOLK SUPERIOR COURT allowed the Attomey

       General's motion to dismiss the Qui Tarn Action.

391.   On or about December 18,2014, the OFFICE OF THE ATTORNEY GENERAL OF

       THE COMMONWEALTH received an email regarding an electronic payment("DOJ

       Wire #1")from the Equitable Sharing Program from the U.S. Marshals Service,

       Massachusetts in the amount of $69,364.57 to the OFFICE OF THE ATTORNEY

       GENERAL OF THE COMMONWEALTH.

392.   On or about December 31, 2014, the RELATOR filed a notice of appeal of SUFFOLK

       SUPERIOR COURT'S dismissal of the Qui Tarn Action.

393.   On or about Januaiy 14, 2015, VERNER signed and/or submitted electronically or by

       mail one or more requests to the Equitable Sharing Program at the U.S. Department of

       Justice in connection with activities of the OFFICE OF THE ATTORNEY GENERAL

       OF THE COMMONWEALTH.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 65 of 120


                                                                                              65



394.   On or about February 11, 2015, an employee of the Commonwealth received a check (the

       "Equitable Sharing Check") under the Equitable Sharing Program from the IRS in the

       amount of $949,919.10.

395.   DAWLEY,MAZZONE, MURPHY, and/or VERNER sent and/or received one or more

       emails concerning the Equitable Sharing Check.

396.   White House visitor logs show that ORTIZ visited the White House on or about February

       17, 2015.

397.   White House visitor logs show that ORTIZ visited the White House on or about February

       18, 2015.

398.   White House visitor logs show that HEALEY met with SIMAS on or about March 3,

       2015 at the White House.

399.   On or about March 13, 2015, the U.S. Department of Justice published on its official

       website the statistics for federal Fiscal Year 2014 Equitable Sharing Program payments

       of cash and sale proceeds to law enforcement agencies of the Commonwealth of

       Massachusetts.

400.   According to public records available to the RELATOR,the IRS and/or the Department

       of Treasury made one or more payments to law enforcement agencies of the

       Commonwealth of Massachusetts during 2014,2015, and/or 2016.

401.   The U.S. Department of Justice made no public disclosure as to the statistics for

       Equitable Sharing Program payments of cash and sale proceeds to law enforcement

       agencies of the Commonwealth of Massachusetts during federal Fiscal Year 2014 up

       until the disclosure on its official website on or about March 13, 2015.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 66 of 120


                                                                                                66



402.   The U.S. Department of Justice made no public disclosure as to statistics of Equitable

       Sharing Program payments of cash and sale proceeds during federal Fiscal Year 2014 in

       any state or federal court case in which the RELATOR was and/or is a party and in which

       the U.S. Department of Justice was and/or is a party and/or acted as counsel.

403.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH made no

       disclosure as to receipt of Equitable Sharing Program payments of cash and sale proceeds

       during federal Fiscal Year 2014 in three or more state or federal court cases in which the

       RELATOR was and/or is a party and in which the OFFICE OF THE ATTORNEY

       GENERAL OF THE COMMONWEALTH was and/or is a party and/or acted as counsel.

404.   Absent a court-ordered disclosure, the RELATOR had no way of ascertaining the

       statistics for federal Fiscal Year 2014 Equitable Sharing Program payments of cash and

       sale proceeds from the U.S. Department of Justice to law enforcement agencies of the

       Commonwealth of Massachusetts until after the U.S. Department of Justice published

       such statistics on or about March 13, 2015.

405.   On or about March 29,2015, the RELATOR paid a fee and submitted an application for

       the juris doctor program at Boston College Law School through a website operated by

       LSAC.

406.   Boston College Law School is owned, operated, and/or controlled by BOSTON

       COLLEGE.

407.   On or about March 29,2015, the RELATOR paid a fee and submitted an application for

       the juris doctor program at Comell Law School through a website operated by LSAC.

408.   Cornell Law School is owned, operated, and/or controlled by Comell University.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 67 of 120


                                                                                            67



409.   In his personal statement in his applications to Boston College Law School and Comell

       Law School, the RELATOR wrote about being a pro se litigant in litigation concerning

       tlie GST.


410.   ROUGEAU resided at 101 ASH STREET during some or all of the time that the

       RELATOR was a student at BCLS.*

411.   ROUGEAU used 101 ASH STREET to carry on tlie affairs of the ENTERPRISE,

       including by communicating with one or more other of the NAMED ASSOCIATES at or

       around 101 ASH STREET.

412.   ROUGEAU used 885 CENTRE STREET to carry on the affairs ofthe ENTERPRISE,

       including by communicating with one or more other ofthe NAMED ASSOCIATES at or

       around 885 CENTRE STREET.

413.   On or about April 1, 2015, 1)ROUGEAU and SWEENEY,2)FATALE and SWEENEY,

       and/or 3)FATALE and ROUGEAU communicated concerning the RELATOR's

       application to BCLS and/or the RELATOR's litigation.*

414.   On or about April 7, 2015, the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH deposited and/or made an accounting record of an electronic or

       check payment(the "April 7 Payment")from the Equitable Sharing Program in the

       amount of $12,543.00

415.   On or about April 8, 2015,the appeal of the dismissal of the Qui Tarn Action was entered

       in the Massachusetts Appeals Court.

416.   On or about April 13, 2015, the RELATOR received a phone call from an employee of

       Boston College Law School notifying the RELATOR that he had been accepted for the

       juris doctor program at Boston College Law School.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 68 of 120


                                                                                               68



417.   On or about April 13, 2015, the RELATOR received a phone call from an employee of

       Boston College Law School notifying the RELATOR that he had one week to accept the

       offer of admission to Boston College Law School by paying a deposit of approximately

       $500 and that if the RELATOR did not accept the offer of admission within one week by

       paying a deposit of approximately $500, then Boston College Law School would rescind

       the RELATOR's acceptance to Boston College Law School.

418.   On or about April 13, 2015, the RELATOR received an email from Boston College Law

       School notifying him that he had been accepted for the juris doctor program at Boston

       College Law School.

419.   On or about April 15, 2015, the RELATOR mailed a deposit of approximately $500 to

       attend the juris doctor program at Boston College Law School.

420.   On or about April 20, 2015,LSAC was made aware that the RELATOR sent a deposit to

       attend the juris doctor program at Boston College Law School.*

421.   On or about April 20, 2015, one or more employees of Comell Law School was made

       aware that the RELATOR sent a deposit to attend the juris doctor program at Boston

       College Law School through the website of LSAC.*

422.   On or about April 20, 2015, one or more employees of Comell Law School was made

       aware that the RELATOR sent a deposit to attend the juris doctor program at Boston

       College Law School by an employee of Boston College Law School.*

423.   On or about April 27, 2015, the RELATOR received an email from Cornell Law School

       notifying him that he had been denied admission to the juris doctor program at Comell

       Law School.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 69 of 120


                                                                                                   69



424.   The decision by Cornell Law School to deny admission to the RELATOR for the juris

       doctor program at Cornell Law School was made after one or more employees at Cornell

       Law School became aware that the RELATOR had sent a deposit to attend the juris

       doctor program at Boston College Law School through tlie LSAC website and/or by an

       employee of Boston College Law School and/or LSAC.*

425.   LSAC provides participating law schools, including, but not limited to, Cornell Law

       School and Boston College Law School, with a website through which application

       information for a particular applicant can be viewed, including the name or names of

       each law school where an application was submitted and/or the application or deposit

       status of each law school where an application was submitted.*

426.   Cornell Law School, Boston College Law School, and/or other participating law schools

       use a website provided by LSAC to prevent providing admission to students who have

       already decided to attend or provided a deposit to attend a different law school, thereby

       lowering the percentage of students admitted.*

427.   On or about May 21, 2015, DAWLEY sent a portion of the Equitable Sharing Check to

       the OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH in the

       amount of $316,870.75.

428.   On or about May 28, 2015, MAZZONE submitted a deposit form to the Budget Office of

       tlie OFFICE OF THE ATRORNEY GENERAL OF THE COMMONWEALTH for the

       portion of the Equitable Sharing Check that was sent to the OFFICE OF THE

       ATTORNEY GENERAL OF THE COMMONWEALTH in the amount of $316,870.75.

429.   On or about May 22, 2015, SIMAS was introduced by ROUGEAU prior to SIMAS's

       commencement address to the Class of 2015 at Boston College Law School.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 70 of 120


                                                                                          70



430.   On or about June 2, 2015, the OFnCE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH deposited and/or made an accounting record of an electronic or

       check payment(the "June 2 Payment")from the Equitable Sharing Program in the

       amount of $316,870.75.

431.   On or about June 4, 2015, the RELATOR served his opening brief in the Massachusetts

       Appeals Court in the appeal of the dismissal of the Qui Tam Action by SUFFOLK

       SUPERIOR COURT.


432.   On or about June 22, 2015, the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH deposited and/or made accounting records of multiple check

       and/or electronic payments (the "June 22 Payments")from the Equitable Sharing

       Program totaling in excess of $30,000.

433.   On or about June 25, 2015, CRAFTS filed a motion for summary disposition and for

       leave to file a memorandum in lieu of a brief(the "Summary Disposition Memorandum")

       in the First Circuit Appeal by SUFFOLK SUPERIOR COURT in the Massachusetts

       Appeals Court.

434.   The Summary Disposition Memorandum stated that the Commissioner issued the Secret

       CST Suspension Directive.

435.   The Summary Disposition Memorandum stated tliat after Mullins. the Commissioner

       suspended enforcement of the CST.

436.   The Summary Disposition Memorandum did not mention payments received by one or

       more employees of the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH through the Equitable Sharing Program from the U.S. Department

       of Justice and/or the U.S. Department of Treasury.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 71 of 120


                                                                                               71



437.   The Summary Disposition Memorandum did not mention a conflict of interest as to

       representation of the Commonwealth by the OFFICE OF THE ATTORNEY GENERAL

       OF THE COMMONWEALTH.


438.   The Dismissal Papers show HEALEY,as Attorney General ofthe Commonwealth, and

       CRAFTS, as Assistant Attomey General of the Commonwealth, on the signature line.

439.   On or about June 25, 2015, CRAFTS mailed the Summary Disposition Memorandum

       through the United States Postal Service to the RELATOR

440.   On or about July 6, 2015, CARHART entered an order which referred the Summary

       Disposition Memorandum to the panel designated to decide the appeal.

441.   40 WINTHROP STREET was and/or is being used to carry on or advance the purpose of

       the ENTERPRISE by WOLOHOJIAN and HEALEY.

442.   On or about July 7, 2015, WOLOHOJIAN wamed HEALEY regarding Justice Gary

       Katzmann's participation in the First Circuit Appeal in the Massachusetts Appeals Court

       at 40 WINTHROP STREET.*

443.   On or about July 7, 2015, one or more ofthe NAMED ASSOCIATES and/or one or

       employees of the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH communicated with one or more officials of the executive branch

       of the United States about nominating Gary Katzmann to be a federal judge in order to

       remove Gary Katzmann from or influence Gary Katzmann in the disposition of the

       appeal of the dismissal of the Qui Tarn Action.*

444.   On or about July 30, 2015, OBAMA nominated Jennifer Choe Groves to be ajudge of

       the United States Court of International Trade.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 72 of 120


                                                                                              72



445.   On or about July 30, 2015, OBAMA nominated Gaiy Katzmann to be ajudge of the

       United States Court of International Trade.

446.   OBAMA intended to offer Gary Katzmann a judgeship on the United States Court of

       International Trade because of or in exchange for a favorable ruling and/or to influence

       the outcome in the appeal of the dismissal of the Qui Tam Action.*

447.   On or about August 17, 2015, the RELATOR began attending classes at BCLS at 885

       CENTRE STREET as a first-year law student.

448.   THOMAS DURKIN provided BRIAN DURKIN with money to carry on the affairs of

       the ENTERPRISE during the years of 2015, 2016,2017 and/or 2018.*

449.   BOSTON COLLEGE provided LAMPERT with money through teaching assistant

       positions to carry on tlie affairs of the ENTERPRISE during the years of 2016, 2017

       and/or 2018.


450.   BRIAN DURKIN,THOMAS DURKIN,and LAMPERT knew each other prior to

       attending classes at BCLS at 885 CENTRE STREET.

451.   THOMAS DURKIN,BRIAN DURKIN,and/or LAMPERT were present at,

       communicated regarding, and/or conducted the business of the ENTERPRISE at 20

       HARBOR STREET during the years of 2015,2016, 2017 and/or 2018.*

452.   LAMPERT and/or or a family member ofLAMPERT owns and/or resides at the 41

       PHILLIPS STREET APARTMENT.*

453.   LAMPERT and BRIAN DURKIN lived in the same apartment during some or all of the

       years 2015, 2016, 2017, and/or 2018.

454.   LAMPERT and BRIAN DURKIN attended the same high school at the same time.*
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 73 of 120


                                                                                           73



455.   On one or more occasions in the years 2015, 2016, 2017, and/or 2018, LAMPERT and/or

       BRIAN DURKIN used the TACOMA for transportation to BCLS.

456.   One or more of the NAMED ASSOCIATES,one or more employees of WILMERHALE,

       and/or one or more employees of BOSTON COLLEGE monitored the RELATOR's

       Boston College email account("the"BC Email Account") during some or all of the time

       that the RELATOR was a student at BCLS at 885 CENTRE STREET.*

457.   One or more of the NAMED ASSOCIATES,one or more employees of WILMERHALE,

       and/or one or more employees of BOSTON COLLEGE monitored and/or performed

       physical surveillance of the RELATOR during some or all ofthe time that the

       RELATOR was a student at BCLS at 885 CENTRE STREET.*

458.   On or about August 17, 2015, ROUGEAU gave a speech (the "Anti-Trump Speech") at

       BCLS at 885 CENTRE STREET where the RELATOR was in attendance,

459.   In the Anti-Trump Speech, ROUGEAU mocked the plan of then-candidate for President

       of the United States, Donald J. Trump,to build a wall on the Mexico-United States

       border in front of more than one hundred people.

460.   ROUGEAU is a former classmate of OBAMA's wife, Michelle Obama, at Harvard Law

       School.

461.   ROUGEAU was and/or is a public advocate for opening the borders of the United States.

462.   Beginning on or about August 17, 2015 and at various times when the RELATOR

       attended classes at BCLS at 885 CENTRE STREET, one or more employees at BOSTON

       COLLEGE shared or communicated information from the BC Email Account to one or

       more of the NAMED ASSOCIATES.*
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 74 of 120


                                                                                              74



463.   On or about September 1, the RELATOR obtained accounts(the "Legal Research

       Accounts")for legal research services from WestLaw and LexisNexis through BOSTON

       COLLEGE.


464.   One or more of the NAMED ASSOCIATES sent, received, or otherwise obtained

       information from the Legal Research Accounts on one or more occasions while the

       RELATOR was a student at BCLS at 885 CENTRE STREET.*

465.   Beginning on or about September 1, 2015 to and including at least September 15, 2018,

       the RELATOR used the Legal Research Accounts and the BC Email Account to store,

       obtain, or otherwise transmit privileged legal information (the "Privileged Information")

       concerning the RELATOR's litigation.

466.   One or more of the NAMED ASSOCIATES,one or more employees of WILMERHALE,

       and/or one or more employees of BOSTON COLLEGE acquired or possessed Privileged

       Information during some or all of the time that the RELATOR was a student at BCLS at

       885 CENTRE STREET.*

467.   One or more other NAMED ASSOCIATES began communicating pieces ofPrivileged

       Information in or about September 2015 by electronic and non-electronic means.*

468.   On or about September 7, 2015, OBAMA and HEALEY met in person in or around

       Boston, Massachusetts.

469.   On or about October 2, 2015, LYNCH,ORTIZ, and HEALEY met in person in or around

       Waltham, Massachusetts.

470.   On or about November 5, 2015, ROUGEAU,SIMAS, MAZZONE,and/or CURTIN

       attended the same event in or around Newton, Massachusetts.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 75 of 120


                                                                                                 IS



471.   On or about November 9, 2015, the Massachusetts Appeals Court sent a notice seeking

       information on unavailability for oral argument in January 2016 as to the appeal of the

       dismissal of the Qui Tarn Action.

472.   On or about November 23, 2015, the OFFICE OF THE ATTORNEY GENERAL OF

       THE COMMONWEALTH received an electronic or check payment(the "November 23

       Payment")from the Equitable Sharing Program in the amount of $127,378.80

473.   On or about December 18, 2015, the OFFICE OF THE ATTORNEY GENERAL OF

       THE COMMONWEALTH received an email regarding an electronic payment("DOJ

       Wire #2")from the Equitable Sharing Program in the amount of $22,298.53 to the

       OFHCE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH.

474.   On or about January 10, 2016, the RELATOR electronically transferred approximately

       $25,990 to BOSTON COLLEGE and BOSTON COLLEGE BANK ACCOUNTS using a

       BOSTON COLLEGE electronic payment website.

475.   On or about January 11, 2016, the Massachusetts Appeals Court held oral argument(the

       "Appeals Court Oral Argument") at the John Adams Courthouse as to the RELATOR's

       appeal of SUFFOLK SUPERIOR COURT'S allowance of the Attorney General's motion

       to dismiss the (Jui Tarn Action.

476.   At the Appeals Court Oral Argument, CRAFTS stated that,"[s]ince the Mullins decision

       came down, the Commissioner of Revenue determined that there would be absolutely no

       enforcement of the Controlled Substances Tax either with respect to referrals from law

       enforcement or otherwise."

477.   At the Appeals Court Oral Argument, Justice Gary Katzmann asked CRAFTS,"Where is

       that in the record, that the Commissioner has made that determination?"
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 76 of 120


                                                                                                76



478.   At the Appeals Court Oral Argument, CRAFTS responded to Justice Gary Katzmann's

       question as to "Where is that in the record, that the Commissioner has made that

       determination," by stating that,"[i]t's in the brief. There's no support for it in the

       record."


479.   At the Appeals Court Oral Argument, one or more Boston College Law School students

       was present in the courtroom.

480.   At the Appeals Court Oral Argument, Nicholas Green, who was then a Boston College

       Law School student, was present in the courtroom or at the John Adams Courthouse.

481.   On or about January 11, 2016, Nicholas Green reported the RELATOR's participation in

       and the course of events at the Appeals Court Oral Argument to one or more of the

       NAMED ASSOCIATES and/or one or more faculty members at BCLS at 885 CENTRE

       STREET.*

482.   On or about January 11, 2016, KELLER was made aware ofthe RELATOR's

       participation in and the course of events at the Appeals Court Oral Argument by one or

       more BCLS Class of 2017 law students was present at the Appeals Court Oral

       Argument.*

483.   White House visitor logs show that HEALEY visited the White House on or about

       January 12, 2016.

484.   On or about January 13, 2016,LYNCH and HEALEY met in person in or around Boston,

       Massachusetts.

485.   On or about January 20, 2016, LYNCH,ORTIZ, and HEALEY met in person in or

       around Boston, Massachusetts.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 77 of 120


                                                                                                77



486.   On or about January 27, 2016, the U.S. Department of Justice published on its official

       website the statistics for federal Fiscal Year 2015 Equitable Sharing Program payments

       of cash and sale proceeds to law enforcement agencies of the Commonwealth of

       Massachusetts.


487.   The U.S. Department of Justice made no public disclosure as to the statistics for

       Equitable Sharing Program payments of cash and sale proceeds to law enforcement

       agencies of the Commonwealth of Massachusetts during federal Fiscal Year 2015 up

       until the disclosure on its official website on or about January 27, 2016.

488.   The U.S. Department of Justice made no public disclosure as to statistics of Equitable

       Sharing Program payments of cash and sale proceeds during federal Fiscal Year 2015 in

       any state or federal court case in which the RELATOR was and/or is a party and in which

       the U.S. Department of Justice was and/or is a party and/or acted as counsel.

489.   On or about January 27, 2016, the Committee on the Judiciary of the United States

       Senate held a hearing to consider the nominations of Gary Katzmann and Jennifer Choe

       Groves to be judges on the U.S. Court ofIntemational Trade.

490.   On or about January 27, 2016, Gary Katzmann and Jennifer Choe Groves both testified

       during the same hearing before the Committee on the Judiciary of the United States

       Senate.

491.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH made no

       disclosure as to receipt of Equitable Sharing Program payments of cash and sale proceeds

       during federal Fiscal Year 2015 in any state or federal court case in which the RELATOR

       was and/or is a party and in which the OFFICE OF THE ATTORNEY GENERAL OF

       THE COMMONWEALTH was and/or is a party and/or acted as counsel.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 78 of 120


                                                                                               78



492.   Absent disclosure from DOJ or the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH,the RELATOR had no way of ascertaining the statistics for

       federal Fiscal Year 2015 Equitable Sharing Program payments of cash and sale proceeds

       from the U.S. Department of Justice to law enforcement agencies of the Commonwealtli

       of Massachusetts until after the U.S. Department of Justice published such statistics on or

       about January 27, 2016.

493.   White House visitor logs show that HEALEY visited the White House on or about

       January 29, 2016.

494.   On or about February 23, 2015, the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH deposited and/or made accounting records of multiple check

       and/or electronic payments (the "February 23 Payments")from the Equitable Sharing

       Program totaling in excess of $15,000.

495.   On or about February 24, 2015, the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH deposited and/or made accounting records of multiple check

       and/or electronic payments (the "February 24 Payments")from the Equitable Sharing

       Program totaling in excess of $15,000.

496.   On or about February 24, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with NEYMAN at the John Adams Courthouse.

497.   On or about February 25, 2015, the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH deposited and/or made accounting records of multiple check

       and/or electronic payments (the "February 25 Payments")from the Equitable Sharing

       Program totaling in excess of $60,000.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 79 of 120


                                                                                             79



498.   The February 23 Payments, February 24 Payments, and February 25 Payments

       (altogether, the "February 2016 Payments)totaled in excess of $90,000.

499.   On or about March 1, 2016, the RELATOR sent KELLER an email (the "First Keller

       Email")from the BC Email Account requesting help for a brief due before the Court of

       Appeals for the First Circuit.

500.   KELLER did not send a response to the BC Email Account to the First KELLER Email.

501.   On or about March 3, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with Justices Judd CARHART and C. Jeffrey KINDER at the John

       Adams Courthouse.

502.   On or about March 23, 2016, an email (the "Two Federal Judges Email") was sent to all

       Boston College Law School students stating that"I wanted to make sure you are aware

       that two Federal judges are coming to campus for major events in the next couple of

       weeks."


503.   The Two Federal Judges Email noted that BARRON and O'TOOLE would be appearing

       at events at Boston College Law School.

504.   Tlie visits of BARRON and O'TOOLE were both organized in or around March 2016.*

505.   On or about March 28, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with Justices Judd CARHART and C. Jeffrey KINDER at the John

       Adams Courthouse.

506.   White House visitor logs show that HEALEY visited the White House on or about March

       28, 2016.

507.   On or about March 29, 2016, Judge David BARRON of the U.S. Court of Appeals for the

       First Circuit attended an event on the Newton, MA campus of BCLS.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 80 of 120


                                                                                                 80



508.   BARRON's attendance at an event at BCLS at 885 CENTRE STREET was sponsored in

       whole or in part by the Office of the Dean, or ROUGEAU, using proceeds from one or

       more of the RELATOR's tuition payments.*

509.   The RELATOR attended all or part of the public event in which BARRON participated

       on or about March 29,2016 at BCLS at 885 CENTRE STREET.

510.   On or about April 6, 2016, George A. O'TOOLE, Jr. attended an event on the Newton,

       MA campus of BCLS.

511.   On or about April 13, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with NEYMAN at the John Adams Courthouse.

512.   On or about April 13, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with Justice C. Jeffrey KINDER at the John Adams Courthouse.

513.   On or about April 13, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with NEYMAN and Justice C. Jeffrey KINDER at the John

       Adams Courthouse.

514.   On or about April 20, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with Justices Judd CARHART and C. Jeffrey KINDER at the John

       Adams Courthouse.

515.   On or about April 21, 2016, the RELATOR filed a motion for an extension of time to file

       his opening brief in the appeal of the dismissal of the First Federal Action where such

       brief was due to be filed on April 20, 2016.

516.   White House visitor logs show that MAFFEI visited the White House on or about April

       22, 2016.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 81 of 120


                                                                                            81



517.   On or about April 25, 2016, the RELATOR filed his brief in the appeal of the dismissal

       of the First Federal Action.

518.   On or about April 27, 2016, WOLOHOJIAN served on one or more appellate panels

       hearing oral argument with Justices Judd CARHART and C. Jeffrey KINDER at the John

       Adams Courthouse.

519.   During the summer of 2016, LAMPERT was an intern in the Office of the U.S. Attorney

       for the District of Massachusetts under ORTIZ.


520.   During the years of 2016 and/or 2017, BRIAN DURKIN was a law clerk for ajudge of

       the United States District Court for the District of Massachusetts at 1 COURTHOUSE

       WAY.


521.   White House visitor logs show that HEALEY visited tlie White House on or about May

       24, 2016.

522.   On or about June 6, 2016, the United States Senate confirmed Gary Katzmann as a judge

       for the United States Court of International Trade.

523.   On or about June 6, 2016, the United States Senate confirmed Jennifer Choe Groves as a

       judge for the United States Court ofInternational Trade.

524.   On or about June 8, 2016, Jennifer Choe Groves received her commission to be ajudge

       for the United States Court of International Trade from OBAMA.

525.   Wliite House visitor logs show that ROUGEAU visited the White House on or about July

       26, 2016.

526.   White House visitor logs show that ORTIZ visited the White House on or about July 27,

       2016.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 82 of 120


                                                                                               82



527.   On or about August 9, 2016, the RELATOR's appeal of the dismissal of the First Federal

       Action was submitted to an appellate panel (the "First Circuit Panel") in the U.S. Court of

       Appeals for the First Circuit comprised of Judges Sandra Lynch, William Kayatta, Jr.,

       and David BARRON.

528.   On or about August 18, 2016, the RELATOR electronically transferred approximately

       $26,761 to BOSTON COLLEGE and BOSTON COLLEGE BANK ACCOUNTS using a

       BOSTON COLLEGE electronic payment website.

529.   During the fall 2016 semester at BCLS,LAMPERT was a law clerk for LOWY at the

       Massachusetts Supreme Judicial Court.*

530.   On or about August 22, 2016, in an order signed by Justices Gary Katzmann, Judd

       CARHART,and C. Jeffrey KINDER,the Massachusetts Appeals Court issued an

       unpublished memorandum and order pursuant to Appeals Court Rule 1:28 (the "Appeals

       Court Opinion") affirming SUFFOLK SUPERIOR COURT'S dismissal of the Oin Tarn

       Action.

531.   The Appeals Court Opinion found that "[i]t is now beyond dispute that assessment of the

       CST has a criminal law component that implicates prosecutorial discretion."

532.   A number of law enforcement agencies of the Commonwealth of Massachusetts,

       including the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH,accepted approximately $7,719,173 through the Equitable Sharing

       Program in federal Fiscal Year 2014, during which time the same agencies declined to

       bring any criminal prosecutions pursuant to the CST in 100% of cases.

533.   Federal Fiscal Year 2014 was October 1, 2013 to September 30, 2014.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 83 of 120


                                                                                                   83



534.   A number of law enforcement agencies ofthe Commonwealth of Massachusetts,

       including the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH,accepted approximately $6,209,584 through the Equitable Sharing

       Program in federal Fiscal Year 2015, during which time the same agencies declined to

       bring any criminal prosecutions pursuant to the CST in 100% of cases.

535.   Federal Fiscal Year 2015 was October 1, 2014 to September 30, 2015.

536.   On or about September 9, 2016, the RELATOR filed in the Massachusetts Appeals Court

       (1) a motion to disqualify the Attorney General alleging that the Attorney General had a

       financial conflict of interest and was acting in apparent contravention of Mass.Gen.Laws

       ch. 268 § 36;(2)a petition for rehearing; and(3) a motion requesting judicial notice^ of

       adjudicative facts (the "Judicial Notice Motion"), including, inlet a/ia, evidence of the

       Attomey General's receipt of payments totaling $360,755 in seized cash and property

       from the U.S. Department of Justice's Equitable Sharing Program in federal Fiscal Years

       2014 and 2015, including $291,390 in FY2014 and $69,365 in FY2015 (altogether, the

       "Rehearing Papers").

537.   The Judicial Notice Motion included a printed copy from the DOJ's official website of

       Equitable Sharing Program payments to law enforcement agencies of the

       Commonwealth, including the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH,for federal Fiscal Years 2014 and 2015.

538.   As the RELATOR pursuant to the MFCA,the RELATOR's maximum potential bounty

       in the Qui Tarn Action is statutorily limited to $360,000(30% of $1,200,000).^®


 The motion requesting judicial notice was docketed on September 12, 2016 in the
Massachusetts Appeals Court.
  Because the CST has a criminal law component, the civil penalty multiplier ofthe MFCA
cannot apply as a matter of law to the penalty calculation in the Qui Tarn Action.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 84 of 120


                                                                                               84



539.   The difference between the RELATOR's maximum potential bounty upon prevailing in

       the Oiii Tarn Action and the amount accepted from the U.S. Department of Justice

       tlirough the Equitable Sharing Program by the OFTICE OF THE ATTORNEY

       GENERAL OF THE COMMONWEALTH during federal Fiscal Years 2014 and 2015 is

       $755, or approximately two-tenths of one percent.

540.   Federal Fiscal Years 2014 and 2015 coincide with the commencement, dismissal, and

       appeal of the Qui Tarn Action.

541.   On or about September 13, 2016, in an order signed by Justices Gary Katzmann, Judd

       CARHART,and C. Jeffrey KINDER,the Massachusetts Appeals Court ordered that

       "[t]he Commonwealth is to respond to [the Rehearing Papers] on or before September 22,

       2016"(the "Initial Reheaiing Order").

542.   On or about September 13, 2016, KELLER approached the RELATOR in the computer

       lab of the law library of BCLS and asked the RELATOR to visit her office.

543.   The Initial Rehearing Order caused one or more the NAMED ASSOCIATES to seek the

       removal of Gary Katzmann and/or the inclusion of Eric NEYMAN from the

       Massachusetts Appeals Court due to fear of an unfavorable ruling in tlie appeal ofthe

       dismissal of the Qui Tarn Action,fear of disclosures concerning wrongdoing associated

       with the dismissal of the Qui Tarn Action, and/or fear of disclosures concerning non-

       enforcement of the CST.*

544.   On or about September 14, 2016, one or more of the NAMED ASSOCIATES and/or one

       or more employees of the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH called or otherwise communicated with one or more federal

       employees located the White House and/or with one or more employees of the executive
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 85 of 120


                                                                                              85



       branch of the United States to discuss and/or urge the signing of the commission to be a

       judge on the U.S. Court of Intemational Trade for Gary Katzmann so as to provide a

       pretext and/or opportunity for NEYMAN to rule on the Rehearing Papers.*

545.   After Gary Katzmann was confirmed by the United States Senate to be a judge on the

       U.S. Court of International Trade, OBAMA waited more than one hundred days to sign

       the commission for Gary Katzmann to be ajudge of the U.S. Court ofIntemational Trade

       in order to induce or cause Gary Katzmann to rule against the RELATOR in the appeal of

       the dismissal of the Qui Tani Action.*

546.   On or about September 15, 2016, OBAMA signed the commission for Gary Katzmann to

       be ajudge of the U.S. Court ofIntemational Trade.

547.   On or about September 15, 2016, BARRON became aware that OBAMA signed the

       commission for Gary Katzmann to be ajudge of the U.S. Court of Intemational Trade.

548.   On or about September 15, 2016, Gary Katzmann resigned as ajustice of the

       Massachusetts Appeals Court.

549.   OBAMA signed the commission for Gary Katzmann to be ajudge of the U.S. Court of

       Intemational Trade on or about September 15, 2016 in order to remove Gary Katzmann

       from the panel deciding the Rehearing Papers and/or to provide a pretext and/or

       opportunity for NEYMAN to rule on the Rehearing Papers.*

550.   Jennifer Choe Groves received her commission for a judgeship on the U.S. Court of

       International Trade from OBAMA within two days while Gary Katzmann received his

       commission for a judgeship on the U.S. Court ofIntemational Trade from OBAMA after

       more than 100 days had elapsed.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 86 of 120


                                                                                              86



551.   Jennifer Choe Groves and Gary Katzmann were nominated by OBAMA and confirmed

       by the United States Senate on the same days- July 30, 2015 and June 8, 2016,

       respectively - to bejudges on the U.S. Court ofInternational Trade.

552.   On or about September 15, 2016, NEYMAN joined a new Massachusetts Appeals Court

       panel reviewing the Rehearing Papers.

553.   Rule 27 of the Massachusetts Rules of Appellate Procedure holds in part that "[a] petition

       for rehearing shall be decided by the quorum or panel which decided the appeal."

554.   On or about September 22, 2016, the OFFICE OF THE ATTORNEY GENERAL OF

       THE COMMONWEALTH filed an omnibus opposition memorandum (the "Omnibus

       Opposition") in response to the Massachusetts Appeals Court order dated September 12,

       2016.


555.   HEALEY and FEINER appear on the signature line of the Omnibus Opposition.

556.   FEINER sent the Omnibus Opposition to the RELATOR through tlie United States Postal

       Service on or about September 22, 2016.

557.   In the Omnibus Opposition, HEALEY and FEINER did not provide any additional

       information conceming the acceptance of money from the Equitable Sharing Program

       during federal Fiscal Years 2014 and 2015 beyond what the RELATOR asserted in the

       Rehearing Papers.

558.   In the Omnibus Opposition, HEALEY and/or FEINER stated that "[t]he Equitable

       Sharing Program described by Relator does not compromise the Attorney General's

       Office"(emphasis added).

559.   In the Omnibus Opposition, HEALEY and/or FEINER stated that "here, there is nothing

       about the Equitable Sharing Program described by Relator that compromises the
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 87 of 120


                                                                                              87



       Attorney General's Office from responsibly and impartially exercising the ample

       discretion afforded by the Legislature to dismiss qui tarn actions and exercise

       prosecutorial discretion"(emphasis added).

560.   In the Omnibus Opposition, HEALEY and/or FEINER did not state that, as to the qui tarn

       action, there was or is nothing about the Equitable Sharing Program that infact

       compromises or compromised the Attorney General's Office from responsibly and

       impartially exercising the discretion afforded by the Massachusetts Legislature to dismiss

       qui tarn actions and exercise prosecutorial discretion.

561.   Equitable Sharing Program payments from the U.S. Department of Justice to law

       enforcement agencies in the Commonwealth of Massachusetts were contingent, expressly

       or impliedly,- upon the non-enforcement of tlie GST during federal Fiscal Years 2014 and

       2015.*

562.   The Attorney General's acceptance of payments from the Equitable Sharing Program

       during federal Fiscal Years 2014 and 2015 was, in whole or in part, in exchange for the

       non-prosecution of the Qui Tarn Defendants pursuant to the GST in connection with the

       Qui Tarn Action.*

563.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH'S

       acceptance of money and/or property from the Equitable Sharing Program during federal

       Fiscal Year 2014 was in exchange for the non-prosecution of the Qui Tarn Defendants

       pursuant to the GST in connection with the Qui Tarn Action.*.

564.   One or more of the NAMED ASSOCIATES and/or one or more employees of the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH accepted

       money and/or property from the Equitable Sharing Program in exchange for the non-
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 88 of 120


                                                                                                 88



       prosecution of the Oiii Tarn Defendants pursuant to the CST in connection with the Qui

       Taw Action.*


565.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH was and


       is required to keep payments accepted from the Equitable Sharing Program (the

       "Segregated Funds") segregated from any state taxpayer funds and/or funds from the

       state treasury of the Commonwealth.

566.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH keeps

       the Segregated Funds in the EQUITABLE SHARING ACCOUNTS.*

567.   DOJ and/or U.S. Department of Treasury ("Treasury") regulations as well as agreements

       with DOJ and/or Treasiuy govern the custody and expenditure of the Equitable Sharing

       Program payments by each and every law enforcement agency of the Commonwealth.

568.   No person from the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH,individually or in his or her respective official capacity, notified

       SUFFOLK SUPERIOR COURT,tlie Massachusetts Appeals Court, or any federal court

       of the acceptance of money from the Equitable Sharing Program in the years 2014, 2015,

       and 2016 by the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH and/or one or more employees of that Office.

569.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH

       withheld and/or continues to withhold public records as to the Equitable Sharing Program

       payments because the spending or disbursement of such payments, or a portion thereof,

       violated one or more state laws, federal laws, federal regulations, and/or the Rules of

       Professional Conduct of the Commonwealth.*
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 89 of 120


                                                                                                 89



570.   The Commissioner did not direct DOR to abstain from enforcing the GST before the

       commencement of the Qui Tarn Action as stated in writing by the OFFICE OF THE

       ATTORNEY GENERAL OF THE COMMONWEALTH.*

571.   In his appeal of the dismissal of the First Federal Action to the U.S. Court of Appeals for

       the First Circuit, the RELATOR submitted papers with his brief that had previously been

       filed in the First Federal Action and which stated that it would be '"'misJeadirts^^ to

       characterize any of the RELATOR's alleged injuries as deriving from the opioid crisis

       (emphasis as in original).

572.   On or about September 28, 2016, the U.S. Court of Appeals for the First Circuit entered a

       judgment(the "First Circuit Judgment")in the RELATOR's appeal of the dismissal of

       the First Federal Action dismissing both of the RELATOR's two claims for lack of

       standing.

573.   The First Circuit Judgment found that"Chawla is of the view that the state's policy of

       non-enforcement is wrongheaded in light ofthe opioid crisis, but, as the district court

       concluded, this contention does not create a legally-cognizable injury remediable with

       declaratory relief."

574.   The fact that NEYMAN was ruling on the appeal of the dismissal of the Oui Tarn Action

       was revealed for the first time by the Massachusetts Appeals Court on or about October

       6,2016.

575.   On or about October 6, 2016, in an order signed by Justices Judd CARHART and C.

       Jeffrey KINDER,as well as NEYMAN,the Massachusetts Appeals Court denied the

       RELATOR's petition for rehearing in the appeal of the dismissal of the Oui Tarn Action.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 90 of 120


                                                                                                  90



576.   On or about October 15, 2016, HEALEY promoted CRAFTS to a position with higher

       pay and/or a more senior title.*

577.   On or about October 15, 2016, HEALEY promoted CRAFTS to Deputy Chief of the

       False Claims Division.*


578.   As an attorney for the Commonwealth, each attorney from the OFFICE OF THE

       ATTORNEY GENERAL OF THE COMMONWEALTH always have a duty to disclose

       any conflict of interest and/or false statement of fact or law made by him or her or the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH in appearing

       before any state or federal court in connection with any litigation in Massachusetts.

579.   HEALEY promoted CRAFTS to Deputy Chief of the False Claims Division in exchange

       and/or as a reward for CRAFTS's silence regarding one or more conflicts of interest

       and/or violations of law in connection with the acceptance of Equitable Sharing Program

       funds and/or the disposition of the Out 7am Action.*

580.   HEALEY promoted CRAFTS to Deputy Chief of the False Claims Division in exchange

       and/or as a reward for CRAFTS's association with the ENTERPRISE,including acts

       taken in connection with the RELATOR's litigation.*

581.   On or about November 6, 2016, SIMAS met with ROUGEAU and/or MAFFEI in or

       around 885 CENTRE STREET.*

582.   On or about December 6, 2016, the RELATOR filed a motion for recusal of NEYMAN

       from participation in the RELATOR's appeal of the dismissal of the Qui 7'am Action.

583.   On or about December 13, 2016, in an order (the"NEYMAN Recusal Denial") signed by

       Justice Judd CARHART, Justice C. Jeffrey KINDER,and Justice NEYMAN,the
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 91 of 120


                                                                                               91



       Massachusetts Appeals Court denied the RELATOR's motion for recusal of NEYMAN

       from participation in the RELATOR's appeal of the dismissal of the Oni Tarn Action.

584.   The NEYMAN Recusal Denial included no statement at all beyond denial of the motion

       for recusal of NEYMAN.*'

585.   On or about January 15, 2017, the RELATOR electronically transferred approximately

       $26,992 to BOSTON COLLEGE and BOSTON COLLEGE BANK ACCOUNTS using a

       BOSTON COLLEGE electronic payment website.

586.   On or about Januaiy 15, 2017, HEALEY hired Mary Strother of WILMERHALE for a

       position at the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH.


587.   SQUIRES-LEE taught a course during the spring 2017 semester at BCLS at 885

       CENTRE STREET.

588.   SARAH HERLIHY was the teaching assistant for SQUIRES-LEE when SQUIRES-LEE

       taught a course during the spring 2017 semester at BCLS at 885 CENTRE STREET.

589.   BOSTON COLLEGE provided SARAH HERLIHY with money through one or more

       teaching assistant positions to carry on the affairs of the ENTERPRISE during 2017

       and/or 2018.*

590.   SQUIRES-LEE was aware or became aware ofsome or all of the RELATOR's litigation

       while teaching at BCLS at 885 CENTRE STREET during the spring 2017 semester.*




'' When faced with a question of his capacity to rule fairly, the judge must first consult his own
emotions and conscience. If he passes the internal test of freedom from disabling prejudice, he
must next attempt an objective appraisal of whether this is a proceeding in which his impartiality
might reasonably be questioned. Commonwealth v. Eddington. 71 Mass. App. Ct. 138, 143
(2008).
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 92 of 120


                                                                                                    92



591.   On or about February 1, 2017, the U.S. Department of Justice published on its official

       website the statistics for federal Fiscal Year 2016 Equitable Sharing Program payments

       of cash and sale proceeds to law enforcement agencies of the Commonwealth of

       Massachusetts.


592.   On or about March 1, 2017, the RELATOR brought a civil action in the nature of

       mandamus(the "Mandamus Action")in the Supreme Judicial Court for Suffolk County

       seeking to compel the recusal of Eric NEYMAN from the appeal of the dismissal of the

       Oui Tarn Action in the Massachusetts Appeals Court.

593.   On or about April 20, 2017, the RELATOR released an app on the Apple App Store,

       Omnibus U.S. Code("Omnibus U.S. Code"), by and through the company, Omnibus,

       LLC.

594.   Omnibus, LLC is organized under the laws of the State of New Hampshire.

595.   ROUGEAU became aware that Omnibus, LLC was registered in the State of New

       Hampshire in or around the time that the RELATOR released Omnibus U.S. Code.*

596.   On or about April 25, 2017, HEALEY attended and participated in an event on the

       Newton, MA campus of Boston College Law School that was moderated and/or

       organized in wliole or in part by CASSIDY.

597.   On or about April 28, 2017, HEALEY,CRAFTS,and WALKER represented in writing

       (the "First SJC Statement") to the Supreme Judicial Court for Suffolk County that,

       "[ajfter Mullins. the DOR resolved internally not to enforce compliance with the CST in

       light of the serious concerns the case raised for both the Commonwealth's administration

       of criminal justice through its criminal prosecutors and the constitutional rights of drug

       defendants."
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 93 of 120


                                                                                              93



598.   On or about April 28, 2017, HEALEY,CRAFTS,and/or WALKER represented in

       writing (the "Second SJC Statement") to the Supreme Judicial Court for Suffolk County

       that

                     Chaw!a makes much of the closeness of the amount the Attorney General
                     allegedly received from the 'Equitable Sharing' program in fiscal years
                     2014 and 2015($360,755) and the amount to which he claims entitlement
                     pursuant to the Gonzalez Qui Jam action ($360,000, see Amended
                     Complaint^ 32). See, e.g., Amended Complaint 53, 84. However^ the
                     closeness ofthe two numbers appears to be purely coincidental.
                     (emphasis added).


599.   On or about April 28, 2017, WALKER mailed papers(the "SJC Papers") containing the

       First SJC Statement and the Second SJC Statement by United States Postal Service to the

       RELATOR.


600.   HEALEY, CRAFTS, and WALKER appear on the signature line of the SJC Papers.

601.   The SJC Papers did not discuss the Equitable Sharing Program beyond the First SJC

       Statement and the Second SJC Statement.

602.   The SJC Papers included over one hundred pages of exhibits.

603.   The SJC Papers did not include the Judicial Notice Motion.

604.   HEALEY, CRAFTS, and/or WALKER chose not to include the Judicial Notice Motion

       in order to hide, conceal, and/or obscure the acceptance of money from the Equitable

       Sharing Program by the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH.*


605.   On or about May 1, 2017, ROUGEAU hired or offered to hire ORTIZ as a visiting

       professor for the fall 2017 semester at Boston College Law School.

606.   ROUGEAU hired or offered to hire ORTIZ as a visiting professor for the fall 2017

       semester at Boston College Law School in exchange and/or as a reward for ORTIZ's
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 94 of 120


                                                                                              94



       participation in the ENTERPRISE and/or for ORTIZ's actions in connection with the

       RELATOR's litigation during ORTIZ's tenure as U.S. Attorn^ for the District of

       Massachusetts.*


607.   On or about May 7, 2017, OBAMA travelled from 2446 BELMONT ROAD to an event

       in or around Boston, Massachusetts either directly or with one or more intei*vening stops

       at other locations.

608.   On or about May 7, 2017, OBAMA and HEALEY attended the same event in or around

       Boston, Massachusetts.

609.   OBAMA spent and/or transferred money from OBAMA FOUNDATION ACCOUNTS

       to carry on the affairs of the ENTERPRISE while OBAMA was visiting Boston,

       Massachusetts on or about May 7, 2017.*

610.   On or about May 17, 2017, WOLOHOJIAN and NEYMAN attended and provided

       remarks at a networking reception in or around Boston, Massachusetts that was organized

       for alumni, parents, and friends of Phillips Academy Andover and that was publicly

       advertised as a"Law Reception with Gabrielle Wolohojian '78 & Eric Neyman '86,

       Associate Justices of tlie Massachusetts Appeals Court."

611.   During the summer of 2017, LAMPERT was employed by tlie law firm,

       WILMERHALE.


612.   As a paid employee of WILMERHALE,LAMPERT assisted in the communication of

       information between BOSTON COLLEGE, WILMERHALE,HEALEY, and/or

       ROUGEAU.*

613.   On or about May 26, 2017, the RELATOR delivered by hand a request pursuant to the

       Massachusetts Public Records Law(Mass.Gen.Laws ch. 66 § 10)to the OFFICE OF
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 95 of 120


                                                                                                95



       THE ATTORNEY GENERAL OF THE COMMONWEALTH seeking "[a]ll records

       pertaining to Equitable Sharing Program payments accepted by the Attomey General in

       fiscal years 2012, 2013, 2014, 2015, and 2016"(altogether, the "Equitable Sharing

       Records Request").

614.   On or about June 7, 2017, the RELATOR mailed a request (the"DOR Request")to the

       Massachusetts Department of Revenue pursuant to the Massachusetts Public Records

       Law seeking "[a]ny directives, memoranda, or otlier records pertaining to DOR policies

       and procedures regarding enforcement of G. L. c. 64K."

615.   On or about June 12, 2017, the OFHCE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH,by and through TARROW,responded by letter (the "First

       TARROW Letter") to the Equitable Sharing Records Request and stated that "[w]e

       expect to be able to provide a further response accounting for any such records on or

       before June 19."


616.   On or about June 15, 2017, the RELATOR mailed a request pursuant to the Freedom of

       Information Act(5 U.S.C. § 552)to the U.S. Department of Justice seeking records,

       including, but not limited to, records pertaining to payments made under the Equitable

       Sharing Program by DOJ to the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH (altogether, the "June 2017 FOIA")during federal Fiscal Years

       2014 and 2015.

617.   The RELATOR has not received any records in response to the June 2017 FOIA.

618.   On or about June 19, 2017, TARROW sent a follow-up letter (the "Second TARROW

       Letter") to the First TARROW Letter to the RELATOR declining to provide "[a]ll

       records pertaining to Equitable Sharing Program payments accepted by the Attorney
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 96 of 120


                                                                                               96



       General in fiscal years 2012, 2013, 2014, 2015, and 2016," because, according to

       TARROW,"[t]o have provided you with the underlying payment records would have

       been veiy time consuming."

619.   In the Second TARROW Letter, TARROW stated that, instead of providing the

       RELATOR with the requested public records, that the OFFICE OF THE ATTORNEY

       GENERAL OF THE COMMONWEALTH would "provid[e] you with a record

       delineating the cases associated with the relevant payments under the [Equitable Sharing

       Program]" for a fee of $50.00.

620.   In the Second TARROW Letter, TARROW stated that, "[ojn June 12, we indicated that

       we were still the process of searching for records that may be responsive to your request

       and subject to disclosure under the public records law," and that "[tjoday, we have

       completed that process and enclose such a record, one(1)page in length."

621.   The one-page record (the "One-Page Record") enclosed with the Second TARROW

       Letter was created or produced on or after May 30, 2017.*

622.   The public records sought by or that could be produced in connection with the Equitable

       Sharing Records Request constitute primafacie evidence of one or more crimes under

       state and/or federal law.*

623.   TARROW mailed the One-Page Record in order to hinder, delay, or otherwise prevent

       the RELATOR from obtaining the public records sought in the Equitable Sharing

       Records Request.*

624.   ABBENE, as an assistant dean at BCLS at 885 CENTRE STREET,reported to and/or

       reports to ROUGEAU during the time when the RELATOR was a student at BCLS at

       885 CENTRE STREET.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 97 of 120


                                                                                              97



625.   ABBENE was a subordinate of ROUGEAU during the time when the RELATOR was a

       student at BCLS at 885 CENTRE STREET.

626.   On or about June 25, 2017, the RELATOR sent an email from the BC Email Account to

       ABBENE questioning whether the RELATOR could be a visiting student at a different

       law school.

627.   On or about June 26, 2017, ABBENE sent an email to the BC Email Account stating that

       allowance of visiting student status was granted under "very special circumstances."

628.   On or about June 26, 2017, the RELATOR sent an email from the BC Email Account to

       ABBENE stating that he was interested in studying "marijuana regulation" in Colorado.

629.   On or about June 26, 2017, ABBENE sent an email to the BC Email Account stating that

       the study of"marijuana regulation" did not qualify for visiting student status.

630.   On or about June 27, 2017, the RELATOR brought a civil action pursuant to the

       Massachusetts Public Records Law (the "Public Records Action") in SUFFOLK

       SUPERIOR COURT against the Massachusetts Department of Revenue and Maura

       HEALEY, in her official capacity as Attorney General of the Commonwealth, wherein

       the RELATOR sought to compel production of public records concerning the CST and

       the Equitable Sharing Program.

631.   Up to and including the day on which the OFFICE OF THE ATTORNEY GENERAL

       OF THE COMMONWEALTH filed a notice of appearance in the Public Records Action,

       the RELATOR received no public records within the meaning of the Massachusetts

       Public Records Law from the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH or any employee thereof in response to the Equitable Sharing

       Records Request excluding the One-Page Record.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 98 of 120


                                                                                                    98



632.   On or about August 4, 2017, in the Supreme Court of the United States, the RELATOR

       filed a petition for a writ of certiorari to the U.S. Court of Appeals for the First Circuit in

       which the RELATOR asserted


                      Absent tliis Court's intervention, presentation of the payments in question
                      to the District Court through a motion pursuant to Fed. R. Civ. P. 60(b)
                      would likely be a fool's errand in view of Petitioner's continued status as a
                      pro se litigant and the risk offurther issues arising from application of the
                       liberal construction rule.



633.   On or about August 9, 2017, the RELATOR electronically transferred approximately

       $27,813 to BOSTON COLLEGE and BOSTON COLLEGE BANK ACCOUNTS using a

       BOSTON COLLEGE electronic payment website.

634.   On or about August 21, 2017, ORTIZ began teaching as a visiting professor at BCLS at

       885 CENTRE STREET.


635.   During the fall 2017 semester, the RELATOR was a student in a trial practice course(the

       "Trial Practice Course") taught by CURTIN.

636.   MALONEY was a student in the Trial Practice Course.

637.   CURTIN and MALONEY discussed the RELATOR and/or the RELATOR's litigation

       prior to or after the weekly meeting ofthe Trial Practice Course.*

638.   On or about October 2, 2017, the RELATOR filed a lawsuit in SUFFOLK SUPERIOR

       COURT (the "Parallel State Case") against the Commonwealth of Massachusetts and

       Maura HEALEY, in her official capacity as the Attorney General of the Commonwealth,

       wherein the RELATOR alleged that one or more individuals in the OFFICE OF THE

       ATTORNEY GENERAL OF THE COMMONWEALTH stole the RELATOR's

       whistleblower bounty in the Qui Tarn Action by accepting money from the Equitable

       Sharing Program in exchange for the non-prosecution of the Qui Tarn Defendants.
         Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 99 of 120


                                                                                                   99



639.   GILES was and/or is the judge in the Parallel State Case.

640.   GILES was and/or is a friend of HEALEY and/or WOLOHOJIAN.

641.   WOLOHOJIAN was and/or is a friend of KATZMANN.

642.   GILES was a colleague of KATZMANN on a bar association journal's board of editors.

643.   GILES was and/or is a colleague of WOLOHIJIAN on a bar association journal's board

       of editors.

644.   On or about October 3, 2017, TARROW and/or one or more employees of the OFFICE

       OF THE ATTORNEY GENERAL OF THE COMMONWEALTH mailed the

       RELATOR a letter and 231 pages of public records(the "October 3 Disclosure")

       responsive to the Equitable Sharing Records Request.

645.   TARROW waited until October 3, 2017 to mail the October 3 Disclosure because of her

       belief that the statute of limitations^^ had run to its conclusion on any claim or claims

       made against the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH and/or one or more employees of that Office for not prosecuting

       the Qui Tarn Defendants.*

646.   On or about November 10, 2017, the RELATOR sent an email from the BC Email

       Account to ABBENE stating that the RELATOR was engaged in numerous cases and

       that moving to a new jurisdiction, Colorado, was required.

647.   On or about November 10, 2017, ABBENE sent an email to the BC Email Account

       stating that ABBENE would discuss the request with ROUGEAU.




  The statute of limitations runs from the date when the RELATOR found out about or should
have found out about the wrongful nature of the dismissal of the Qui Tarn Action. That date is
January 27, 2016, which is the date that DOJ published Equitable Sharing Program statistics for
federal fiscal year 2015.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 100 of 120


                                                                                                100



648.   On or about November 15, 2017, SOROKIN attended and spoke at an event on the

       Newton, MA campus of BCLS concerning the opioid epidemic that was organized in part

       by CASSIDY.

649.   On or about November 15, 2017, CASSIDY called SOROKIN a "friend of the law

       school" during an event on the Newton, MA campus of BCLS conceming the opioid

       epidemic.

650.   SOROKIN was aware of the RELATOR's identity during the November 15, 2017 Event

       at BCLS at 885 CENTRE STREET where SOROKIN and the RELATOR were in

       attendance.*

651.   SOROKIN's spouse was and/or is an adjunct professor at or paid by BOSTON

       COLLEGE.*


652.   On or about November 15, 2017, one or more employees of BOSTON COLLEGE

       directly or indirectly offered or promised to SOROKIN that BOSTON COLLEGE would

       create, establish, continue, provide a raise in pay for, and/or resume a teaching position

       for SOROKIN's spouse in order to influence one or more judicial decisions by

       SOROKIN in any future proceeding involving the RELATOR.*

653.   On or about November 15, 2017, SOROKIN agreed to be influenced by one or more

       employees of BOSTON COLLEGE in any future proceeding involving the RELATOR in

       exchange or in return for Boston College creating, establishing, continuing, providing a

       raise in pay for, and/or resuming a teaching position for SOROKIN's spouse.*

654.   The RELATOR attended all or part of tlie event in which SOROKIN participated on or

       about November 15, 2017 at BCLS at 885 CENTRE STREET.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 101 of 120


                                                                                              101



655.   SOROKIN and SOROKIN's spouse communicated at 100 DAVIS AVENUE regarding

       SOROKIN's agreement with BOSTON COLLEGE involving compensation to

       SOROKIN's spouse from BOSTON COLLEGE.*

656.   On or about November 20, 2017, ABBENE sent an email to the BC Email Account

       stating that ROUGEAU and ABBENE had discussed and denied the RELATOR's

       request.

657.   On or about November 28, 2017, the RELATOR and CURTIN shook hands, during

       which handshake CURTIN tumed his head and looked in a different direction so as to

       avoid looking at the RELATOR.

658.   On or about November 30, 2017, the RELATOR sent an email (the "FBI Email")from

       the BC Email Account in which he stated that "I'm fairly certain there was/is some sort

       of FBI intelligence operation going on against me" and that "[l]ots of weird shit is going

       down."


659.   On or about November 30, 2017, within one hour of sending the FBI Email, the

       RELATOR encountered ROUGEAU (the"ROUGEAU Stairwell Encounter") in one of

       the stairwells at the Newton, Massachusetts campus of BCLS.

660.   During the ROUGEAU Stairwell Encounter, ROUGEAU appeared to be waiting for the

       RELATOR and the RELATOR walked away from ROUGEAU with neither party saying

       anything to the other party.

661.   ROUGEAU read the FBI Email in real time or shortly after tlie FBI Email was sent and

       was prompted to initiate the ROUGEAU Stairwell Encounter as a consequence of the

       FBI Email.*
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 102 of 120


                                                                                                102



662.   ROUGEAU was informed of the FBI Email and decided to initiate the ROUGEAU

       Stairwell Encounter as a consequence of the FBI Email.*

663.   On or about December 7, 2017, the RELATOR sent an email from the BC Email

       Account with the subject line,"I FUCKING TOLD YOU," in which the RELATOR

       stated that"THE JUDGE SELECTION PROCESS IS NOT RANDOM."

664.   On or about December 15,2017, the RELATOR sent an email from the BC Email

       Account to ABBENE stating that the RELATOR had submitted a visiting application to

       Sturm College ofLaw at the University of Denver and that the RELATOR was

       requesting permission to visit at that institution from BCLS.

665.   On or about December 18,2017, ABBENE sent an email to the BC Email Account

       denying the RELATOR's request to be a visiting student at Sturm College of Law at the

       University of Denver.

666.   On or about December 20,2017, the RELATOR sent an email (the "JOSEPH HERLIHY

       Email")from the BC Email Account to JOSEPH HERLIHY in which the RELATOR

       informed JOSEPH HERLIHY regarding his repeated attempts to be a visiting student in

       Colorado and potential litigation as a consequence of the conduct of BCLS.

667.   JOSEPH HERLIHY did not respond to the JOSEPH HERLIHY Email in any email to the

       BC Email Account.

668.   On or about December 23,2017, the RELATOR electronically submitted a "Boston

       College Bias-Related Incident Report Form"(the "Anti-Asian Report") to one or more

       employees of BOSTON COLLEGE.

669.   The Anti-Asian Report stated that "[a]t one point during his speech, the guest speaker

       said something to the effect that observing cultural niceties with Asians was not as
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 103 of 120


                                                                                                103



       important, because 1) no one really cares what Asians think; and 2) Asians won't stand up

       for themselves."

670.   The Anti-Asian Report stated that "[ajlthough I do not remember the precise words

       chosen by the guest speaker, I know that I confirmed his the [sic] bias of his comments

       both in real time and after the class with at least two students."

671.   On or about December 27,2017, tlie RELATOR sent an email (the "Farewell Email")to

       multiple students and multiple faculty members at BCLS at 885 CENTRE STREET with

       the subject line, "Farewell," in which the RELATOR stated that "Monday of last week

       was my final day at Boston College Law School," that "I am currently a litigant in the

       Supreme Judicial Court," and that "I am moving to a different jurisdiction in the new year

       to avoid a conflict."

672.   Excluding ABBENE, no faculty member responded to the Farewell Email.

673.   The RELATOR did not send the Farewell Email to LAMPERT or BRIAN DURKJN.

674.   On or about January 2, 2018, the RELATOR filed a motion for appointment of a special

       prosecutor (the "Special Prosecutor Motion")in the Mandamus Action.

675.   There were no docket entries in the Mandamus Action for approximately 82 days until

       the Special Prosecutor Motion.

676.   In the Special Prosecutor Motion, the RELATOR alleged that there was reasonable

       suspicion of a violation of Mass.Gen.Laws ch. 268 § 36 by one or more individuals in the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH.

677.   On or about January 11, 2018, the RELATOR sent a letter (the "93A Demand Letter") by

       facsimile and/or first class mail to ROUGEAU at 885 CENTRE STREET.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 104 of 120


                                                                                               104



678.   On or about January 11, 2018, a copy of tlie 93A Demand Letter was sent to the Federal

       Trade Commission and the U.S. Department of Justice.

679.   The 93A Demand Letter, a copy of which was sent to DOJ, raised questions about and/or

       alleged a potential violation of law by BCLS through price fixing in violation of the

       Sherman Antitrust Act.'-'

680.   ROUGEAU was made aware that the 93A Demand Letter was sent to one or more


       federal law enforcement agencies and/or officers by the contents of tlie 93A Demand

       Letter.


681.   Between approximately January 11, 2018 and January 22, 2018, the RELATOR

       corresponded by email with Abbene (the "January Correspondence").

682.   In the January Correspondence, Abbene repeatedly communicated that BCLS at 885

       CENTRE STREET denied the RELATOR's request to visit at a different law school.

683.   In the January Correspondence or in any previous correspondence with the RELATOR,

       Abbene did not mention that one or more faculty members at BCLS at 885 CENTRE

       STREET had an interest and/or was serving in some capacity as an attomey in any of the

       cases in which the RELATOR was a party.

684.   In the January Correspondence or in any previous correspondence with the RELATOR,

       Abbene never mentioned that one or more faculty members at BCLS at 885 CENTRE

       STREET had been communicating and/or was continuing to communicate Privileged

       Information obtained from the BC Email Account or the Legal Research Accounts.




   Sending the 93A Demand Letter constituted the provision to a law enforcement officer of
truthful information relating to the commission or possible commission of a federal offense,
which is an element in the obstruction ofjustice statutes. See, e.g.. 18 U.S.C. 1513.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 105 of 120


                                                                                               105



685.   On or about January 23,2018, the RELATOR communicated to Abbene that he would

       return to Boston College Law School at a reduced load of credits for the full rate of

       tuition.


686.   On or about January 24, 2018, the RELATOR electronically transferred approximately

       $28,205 to BOSTON COLLEGE and BOSTON COLLEGE BANK ACCOUNTS using a

       BOSTON COLLEGE electronic payment website.

687.   On or about January 24, 2018, after having missed approximately one week of classes,

       the RELATOR attended his first class of the spring 2018 semester at BCLS at 885

       CENTRE STREET.


688.   On or about January 24, 2018, the RELATOR and BRIAN DURKIN attended an

       advanced constitutional law seminar concerning the administration of President Donald J.

       Trump (the "Trump Seminar") which met once per week for approximately one to two

       hours on each Wednesday of the semester.

689.   The first class tliat tlie RELATOR attended during the spring 2018 semester at BCLS at

       885 CENTRE STREET was the Trump Seminar.

690.   The professor teaching the Trump Seminar(the "Trump Seminar Professor") sat with his

       back facing the entrance to the classroom in each class that the RELATOR attended.

691.   In each class of the Trump Seminar that the RELATOR attended, there were

       approximately five feet of space between where the Trump Seminar Professor sat and the

       door for entering the classroom.

692.   Because of where the Trump Seminar Professor sat in each class attended by the

       RELATOR,there was a space behind the Trump Seminar Professor with the result that

       the Trump Seminar Professor could not see unless he turned around to look at that space.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 106 of 120


                                                                                                106



693.   On or about January 24, 2018 during the Trump Seminar, the RELATOR sat next to the

       Trump Seminar Professor and was located in front of and to the left of the Trump

       Seminar Professor.


694.   ARCHER sat directly next to the RELATOR on the RELATOR's left during the Trump

       Seminar on or about Januaiy 24, 2018.

695.   The RELATOR and BRIAN DURKIN did not speak or otherwise interact during the

       Trump Seminar on or about January 24, 2018.

696.   On or about January 29, 2018, the U.S. Department of Justice published on its official

       website the statistics for federal Fiscal Year 2017 Equitable Sharing Program payments

       of cash and sale proceeds to law enforcement agencies of the Commonwealth of

       Massachusetts.

697.   On or about January 31,2018, the RELATOR and BRIAN DURKIN attended the Trump

       Seminar.


698.   On or about Januaiy 31, 2018 during tlie Trump Seminar, the RELATOR sat next to the

       Trump Seminar Professor and was located in front of and to the left ofthe Trump

       Seminar Professor.


699.   ARCHER sat directly next to the RELATOR on the RELATOR's left during the Trump

       Seminar on or about January 31, 2018.

700.   The RELATOR and BRIAN DURKIN did not speak or otherwise interact during the

       Trump Seminar on or about January 31, 2018.

701.   On or about February 5, 2018, ROUGEAU sent by first class mail a response to the 93A

       Demand Letter (the "93A Response").
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 107 of 120


                                                                                            107



702.   In the 93A Response, ROUGEAU denied that any of the provisions of Mass.Gen.Laws

       ch. 93A applied to Boston College Law School's denial of the RELATOR's request for

       permission to be a visiting student at Sturm College of Law at the University of Denver.

703.   In the 93A Response, ROUGEAU did not mention the Sherman Antitrust Act or any

       other antitrust law.

704.   On or about February 7, 2018, the RELATOR and BRIAN DURKIN attended the Trump

       Seminar.

705.   The RELATOR and BRIAN DURKIN did not speak or otherwise interact during the

       Trump Seminar on or about February 7, 2018.

706.   On or about Februaiy 7, 2018 during the Trump Seminar,the RELATOR sat next to the

       Trump Seminar Professor and was located in front of and to the left of tlie Trump

       Seminar Professor.

707.   ARCHER sat directly next to the RELATOR on the RELATOR's left during the Trump

       Seminar on or about February 7, 2018, if ARCHER was present for class,

708.   On on about February 7, 2018, the Mandamus Action was listed as under advisement by

       LOWY of the Supreme Judicial Court of the Commonwealth.

709.   On or about February 7, 2018, HEALEY approved a deal (the "Art Deal") in which the

       Berkshire Art Museum in Berkshire County, Massachusetts could sell up to $55 million

       in art using HEALEY's authority as Attorney General of the Common wealtli.

710.   One or more WILMERHALE clients accepted money from or in connection with the Art

       Deal.


711.   WILMERHALE accepted multiple payments from or in connection with the Art Deal.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 108 of 120


                                                                                             108



712.   On or about February 13, 2018, WALKER,on behalf of the OFFICE OF THE

       ATTORNEY GENERAL OF THE COMMONWEALTH,submitted an opposition to the

       Special Prosecutor Motion (the "Special Prosecutor Opposition").

713.   The Special Prosecutor Opposition did not deny that one or more individuals in the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH accepted

       something of value in exchange for the non-prosecution of the Otii Tarn Defendants.

714.   The Special Prosecutor Opposition did not deny that one or more individuals in the

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH personally

       benefitted from that Office's acceptance of payments from the Equitable Sharing

       Program.

715.   On or about February 14, 2018, the RELATOR and BRIAN DURKIN attended the

       Trump Seminar.

716.   On or about February 14, 2018 during the Trump Seminar, the RELATOR sat next to the

       Trump Seminar Professor and was located in front of and to the left of the Trump

       Seminar Professor.

717.   ARCHER sat directly next to the RELATOR on the RELATOR's left during the Trump

       Seminar on or about February 14, 2018, if ARCHER was present for class.

718.   The RELATOR and BRIAN DURKIN did not speak or otherwise interact during the

       trump Seminar on or about February 14, 2018.

719.   On or about February 15, 2018, LOWY entered ajudgment (the"LOWY Judgment")

       dismissing the Mandamus Action.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 109 of 120


                                                                                             109



720.   On or about February 15, 2018, LOWY communicated with LAMPERT about the

       LOWY Judgment or otherwise caused LAMPERT to become aware of the LOWY

       Judgment.*

721.   On or about February 15, 2018, an employee of the Supreme Judicial Court of the

       Commonwealth and/or WILMERHALE communicated with LAMPERT about the

       LOWY Judgment or otherwise caused LAMPERT to become aware of the LOWY

       Judgment.*

722.   The Supreme Judicial Court for the Commonwealth of Massachusetts, the Supreme

       Judicial Court for the County of Suffolk, and the Massachusetts Appeals Court provide a

       website located at http://www.ma-appellatecoiirts.org (the "Public Case Website") that

       provides public case information concerning cases before those courts.

723.   The Public Case Website updates after approximately 9:00 PM Eastem Standard Time

       with the latest case information inputted on that day.

724.   The Public Case Website does not provide the latest case information for a day on which

       the courts are open until or after 9:00 PM.

725.   The only ways to obtain public case information entered on a specific day concerning the

       Supreme Judicial Court for the Commonwealth of Massachusetts, the Supreme Judicial

       Court for the County of Suffolk, and/or tlie Massachusetts Appeals Court are to 1) visit

       the relevant court in person; 2)call the relevant court; 3)communicate with someone

       with knowledge; or 4) visit the Public Case Website after approximately 9:00 PM.

726.   On or about February 15, 2018, the RELATOR arrived for a civil litigation class(the

       "Judgment Class") that was taught by SAVERY at approximately 5:00 PM.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 110 of 120


                                                                                               110



111.   SAVERY is a former Assistant United States Attorney for the District of Massachusetts

       who served under ORTIZ.

728.   Before and during the Judgment Class, the RELATOR had no knowledge that the LOWY

       Judgment had been entered earlier that day.

729.   LAMPERT was present in the Judgment Class.

730.   During some portion or all of the years 2017 and/or 2018,LAMPERT was an employee

       ofWlLMERHALE.*

731.   SAVERY became aware of the LOWY Judgment prior to the Judgment Class.

732.   Prior to the Judgment Class, SAVERY became aware of the 93A Letter.*

733.   LAMPERT became aware of the LOWY Judgment prior to the Judgment Class.

734.   The RELATOR first learned of the LOWY Judgment at some time after approximately

       9;00 PM on February 15, 2018 when the RELATOR checked the Public Case Website.

735.   During the Judgment Class and excluding the RELATOR, multiple students attending the

       Judgment Class were aware of the LOWY Judgment.

736.   On or about February 15, 2018, one or more of the NAMED ASSOCIATES

       communicated information concerning the LOWY Judgment among the students and/or

       faculty of BCLS in order to cause embarrassment to, harassment of, and/or retaliation

       against the RELATOR,to dissuade the RELATOR from pursuing further litigation

       and/or to cause damage to the RELATOR's reputation in the legal community.*

737.   On or about February 19, 2018, the RELATOR faxed and mailed a notice of appeal ofthe

       LOWY Judgment to the Supreme Judicial Court for tlie County of Suffolk.

738.   On or about February 21, 2018, the RELATOR and BRIAN DURKIN attended the

       Trump Seminar.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 111 of 120


                                                                                           Ill



739.   On or about February 21, 2018 during the Trump Seminar, the RELATOR sat next to the

       Trump Seminar Professor and was located in front of and to the left of the Trump

       Seminar Professor.


740.   ARCHER sat directly next to the RELATOR on the RELATOR's left during the Trump

       Seminar on or about February 21, 2018, if ARCHER was present for class.

741.   The RELATOR and BRIAN DURKIN did not speak or otherwise interact during the

       Trump Seminar on or about February 21, 2018.

742.   MAFFEI and ROUGEAU discussed the RELATOR and/or the RELATOR's litigation

       prior to one or more classes in vdiich the RELATOR was a student and in which

       MAFFEI was an instructor.*


743.   MAFFEI and ROUGEAU discussed the RELATOR and/or the RELATOR's litigation by

       email.*


744.   On or about February 26, 2018 and during a class concerning Professional Responsibility

       (the "Pro Se Class") in which the RELATOR was a student, MAFFEI showed a video of

       a lawyer representing himself(the "Pro Se Lawyer Video") during oral argument before

       the Supreme Judicial Court for the Commonwealth.

745.   MALONEY was present at the Pro Se Class.

746.   During the Pro Se Class, MAFFEI mocked the lawyer shown in the Pro Se Lawyer

       Video.

747.   During the Pro Se Class, MAFFEI stated or attempted to state the adage,"A man who is

       his own lawyer has a fool for a client."

748.   MAFFEI's actions as to the Pro Se Lawyer Video were directed at the RELATOR.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 112 of 120


                                                                                           112



749.   MAFFEI's actions as to the Pro Se Lawyer Video were intended to harass, dissuade, or

       otherwise influence the RELATOR into abandoning his appeal of the dismissal ofthe

       Mandamus Action and/or any plans to pursue litigation in federal court.

750.   On or about February 28, 2018, the RELATOR and BRIAN DURKIN attended the

       Trump Seminar.

751.   On or about February 28, 2018 during the Trump Seminar, the RELATOR sat next to the

       Trump Seminar Professor and was located in front of and to the left of the Trump

       Seminar Professor.

752.   ARCHER sat dir ectly next to the RELATOR on the RELATOR's left during the Trump

       Seminar on or about February 28, 2018, if ARCHER was present for class.

753.   The RELATOR and BRIAN DURKIN did not speak or otherwise interact during the

       Trump Seminar on or about February 28, 2018.

754.   On or about March 14, 2018, the RELATOR and BRIAN DURKIN attended the Trump

       Seminar.


755.   On or about March 14, 2018 during the Trump Seminar, the RELATOR sat next to the

       Trump Seminar Professor and was located in front of and to the left of the Trump

       Seminar Professor.

756.   On or about March 14,2018, while the RELATOR was waiting for the Trump Seminar to

       begin, BRIAN DURKIN arrived in the classroom in the area behind the Trump Seminar

       Professor.

757.   On or about March 14, 2018, immediately after arriving in the classroom for the Trump

       Seminar and standing behind where the Trump Seminar Professor was sitting, BRIAN

       DURKIN suddenly advanced towards where the RELATOR was sitting, glared directly
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 113 of 120


                                                                                          113



       at the RELATOR with a menacing, crazed, and/or enraged look, and raised his arms

       approximately chest high while suddenly advancing in the direction of where the

       RELATOR was sitting (altogether, the "BRIAN DURKJN Assault").

758.   During the BRIAN DURKIN Assault, BRIAN DURKIN appeared to the RELATOR to

       be positioning himself to throw a punch at the RELATOR.

759.   During the BRIAN DURKIN Assault, BRIAN DURKIN appeared to the RELATOR to

       be positioning himself to lunge at the RELATOR.

760.   SARAH HERLIHY witnessed the BRIAN DURKIN Assault.*

761.   The RELATOR was shocked by the BRIAN DURKIN Assault.

762.   The RELATOR was in a frightened state after the BRIAN DURKIN Assault.

763.   After the BRIAN DURKIN Assault ended, ARCHER entered the classroom.

764.   After the BRIAN DURKIN Assault ended, ARCHER glanced at the RELATOR upon

       entering the classroom and then walked in the direction of where BRIAN DURKIN was

       sitting or usually sat.

765.   After the BRIAN DURKIN Assault ended, ARCHER did not sit next to the RELATOR.

766.   Because of where he was sitting and because he did not turn around, the Trump Seminar

       Professor could not see the BRIAN DURKIN Assault.

767.   The RELATOR was not notified in any manner beforehand by any person ofthe

       possibility or likelihood ofthe BRIAN DURKIN Assault.

768.   BRIAN DURKIN did not communicate in any manner with the RELATOR during the

       year 2018 prior to the BRIAN DURKIN Assault.

769.   The RELATOR missed all classes at BCLS at 885 CENTRE STREET after the day of

       the BRIAN DURKIN Assault Class until March 22, 2018.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 114 of 120


                                                                                              114



770.   On or about March 21, 2018, the RELATOR booked a stay at the Extended Stay America

       in Nashua, New Hampshire.

771.   During March, April, and May 2018, the RELATOR booked numerous stays at the

       Extended Stay America in Nashua, New Hampshire("ESA Nashua").

772.   During March, April, and May 2018, the RELATOR stayed overnight at the ESA Nashua

       in excess of thirty non-consecutive nights.

773.   On or about March 21, 2018, the RELATOR visited the U.S. District Court for the

       District of New Hampshire in Concord, New Hampshire (the "Initial Visit").

774.   During the Initial Visit, the RELATOR questioned an employee ofthe Clerk's Office of

       the U.S. District Court for the District of New Hampshire regarding the manner in which

       judges are assigned to cases.

775.   On or about March 22, 2018, the RELATOR filed a complaint against the Commissioner,

       the United States, and the U.S. Department of Justice in the U.S. District Court for the

       District of New Hampshire (the "Second Federal Action").

776.   At the time ofthe filing of the Second Federal Action, SWEENEY was an attorney

       admitted to practice law in the State of New Hampshire.

777.   On or about March 22, 2018, the RELATOR attended a class(the "March 22"** Class") at

       BCLS at 885 CENTRE STREET for the first time after the BRIAN DURKIN Assault

       Class.


778.   On or about March 22, 2018, ROUGEAU was waiting for the RELATOR in the hallway

       in a building on the Newton, Massachusetts campus of BCLS as the RELATOR made his

       way to the March 22"'' Class.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 115 of 120


                                                                                            115



779.   On or about March 22, 2018, the RELATOR avoided ROUGEAU in the hallway in a

       building on the Newton, Massachusetts campus of BCLS as the RELATOR made his

       way to the March 22"^ Class.

780.   ROUGEAU,SA VERY,and/or LAMPERT were aware of the BRIAN DURKIN Assault

       on March 22, 2018.*

781.   MAFFEI became aware that the RELATOR had filed the Second Federal Action on or

       about March 26, 2018.*

782.   On or about March 26, 2018 during the final class attended by the RELATOR at BCLS at

       885 CENTRE STREET (the "Final Class"), MAFFEI spoke to the class about how it was

       unusual for ajunior person at a law firm to launch a lawsuit without proceeding through

       multiple layers of authority prior to filing the lawsuit.

783.   The March 22"^' Class and the Final Class were the only classes attended by the

       RELATOR after the BRIAN DURKIN Assault Class.

784.   MALONEY was present at the Final Class.

785.   During the Final Class, MAFFEI used the word "deadly" in a discussion with the

       RELATOR.


786.   During the Final Class, MAFFEI asked a question (the "Deadly Question") to the

       RELATOR:"Was it deadly?"

787.   During the Final Class, MAFFEI issued a threat to the RELATOR by insinuating that the

       RELATOR was engaging in a"deadly" course ofconduct and/or that the filing ofthe

       Second Federal Action was "deadly."

788.   During the Final Class, MAFFEFs use of tlie word,"deadly," bore no connection to any

       topic being discussed by MAFFEI,the RELATOR,or any other student in the classroom.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 116 of 120


                                                                                           116



789.   On or about March 28, 2018, the RELATOR sent an email from the BC Email Account

       to ABBENE in which the RELATOR inquired about taking a leave of absence from

       BCLS.


790.   On or about March 28,2018, ABBENE sent an email to the BC Email Account in which

       ABBENE encouraged the RELATOR to retum to BCLS.

791.   On or about March 28, 2018, the RELATOR stopped regularly checking the BC Email

       Account.


792.   On or about April 4, 2018,the RELATOR acquired a new email address.

793.   On or about April 6, 2018, LAMPERT wrote an email (the "LAMPERT Email")to the

       BC Email Account with the subject line of"3L Gift Campaign."

794.   In the LAMPERT Email, LAMPERT encouraged the RELATOR to return to 885

       CENTRE STREET.


795.   On or about April 16, 2018, ULLMANN wrote an email to the BC Email Account with

       the subject line of"Prof. Ullmann here, hoping to talk to you"(the"ULLMANN Email").

796.   In the ULLMANN Email, ULLMANN encouraged the RELATOR to retum to 885

       CENTRE STREET.

797.   On or about April 18, 2018, ABBENE wrote an email (the"ULLMANN Follow-Up

       Email") to the BC Email Account about the ULLMANN Email.

798.   In the ULLMANN Follow-Up Email, ABBENE encouraged the RELATOR to return to

       885 CENTRE STREET and referenced the ULLMANN Email.

799.   On or about April 18, 2018, an individual (the "Massachusetts Photographer") driving an

       automobile with Massachusetts license plates took one or more photographs of the
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 117 of 120


                                                                                             117



       RELATOR while the RELATOR was sitting in his vehicle in the parking lot of the ESA

       Nashua.

800.   The Massachusetts Photographer was and/or is an employee of the Commonwealth of

       Massachusetts.*


801.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH

       conducted surveillance of the RELATOR while the RELATOR was staying at tlie ESA

       Nashua in order to develop grounds for seeking a court order to transfer the Second

       Federal Action to the District of Massachusetts.*

802.   The OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH has

       never denied in a court filing that the OFFICE OF THE ATTORNEY GENERAL OF

       THE COMMONWEALTH or any employee of that Office accepted money in exchange

       for non-prosecution of the Qui Tam Defendants.*

803.   During the period January 1, 2013 to December 31, 2016, one or more of the NAMED

       ASSOCIATES and/or one or more employees of the OFFICE OF THE ATTORNEY

       GENERAL OF THE COMMONWEALTH personally benefitted from the payments

       made under the Equitable Sharing Program.

804.   On or about April 13, 2018, SWEENEY electronically filed a motion to extend the time

       to respond to the Second Federal Action in the United States District Court for the

       District of New Hampshire.

805.   On or about April 22, 2018, SAVERY wrote an email (the"SAVERY Email") to the BC

       Email Account in which SAVERY encouraged the RELATOR to return to 885 CENTRE

       STREET.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 118 of 120


                                                                                                 118



806.   On or about April 26, 2018, SWEENEY made an electronic filing in the Second Federal

       Action in the United States District Court for the District of New Hampshire.

807.   On or about April 26, 2018, the RELATOR filed a motion to disqualify the entire

       OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH(the "Motion

       to Disqualify")from participation in the Second Federal Action in the United States

       District Court for the District of New Hampshire.

808.   On or about May 10, 2018, SWEENEY electronically filed an objection (the

       "Disqualification Objection") to the Motion to Disqualify in the United States District

       Court for the District of New Hampshire.

809.   In the Disqualification Objection, SWEENEY stated that "[g]iven the fact that the

       Mullins Double Jeopardy decision provides a perfectly reasonable explanation for why

       no state criminal prosecutor has brought a CST enforcement prosecution since its

       issuance, Chawla's empty and inflammatory conjecture about the Attorney General's

       motivation in dismissing Gonzalez could not be more easily refuted."

810.   In the Disqualification Objection, SWEENEY addressed the acceptance of one or more

       payments from the Equitable Sharing Program by die OFFICE OF THE ATTORNEY

       GENERAL OF THE COMMONWEALTH during the pendency of the Qui Tarn Action

       by stating that "[a]s a point ofreference, that number represents .002% of the Attorney

       General's $149,748,467 unrestricted budget during those years."

811.   In the Disqualification Objection, SWEENEY made no statement specifically denying

       that one or more payments from the Equitable Sharing Program influenced the decision

       by the OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH to

       move to dismiss the Oui Tarn Action.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 119 of 120


                                                                                              119



812.   In the Disqualification Objection, SWEENEY made no statement specifically denying

       that the OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH had

       a disqualifying conflict of interest in the Second Federal Action.

813.   On or about June 2, 2018, the RELATOR emailed a request to the Committee on

       Financial Disclosure of the Administrative Office of the U.S. Courts seeking the financial

       disclosure records(the "Judicial Financial Records Request")of two judges serving on

       the U.S. DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS,namely

       OTOOLE and SOROKIN.


814.   The Judicial Financial Records Request did not seek the financial disclosure records of

       any judges on the U.S. DISTRICT COURT FOR THE DISTRICT OF

       MASSACHUSETTS except O'TOOLE and SOROKIN.

815.   On or about June 4, 2018, the RELATOR filed a motion for leave to amend the complaint

       in the Second Federal Action in order to strike all allegations that the RELATOR was

       and/or is a resident of the State of New Hampshire.

816.   On or about June 4, 2018, ABBENE sent an email to the BC Email Account inquiring

       about whether the RELATOR would be withdrawing from BCLS.

817.   On or about June 7, 2018, SWEENEY electronically filed a motion to dismiss the Second

       Federal Action (the "Motion to Dismiss the Second Federal Action").

818.   In the Motion to Dismiss the Second Federal Action, SWEENEY made no statement

       specifically denying that one or more payments from the Equitable Sharing Program

       influenced the decision by the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMMONWEALTH to move to dismiss the Oui Tarn Action.
        Case 1:19-cv-11283 Document 1 Filed 01/03/19 Page 120 of 120


                                                                                             120



819.   In the Motion to Dismiss the Second Federal Action, SWEENEY made no statement

       specifically denying that the OFFICE OF THE ATTORNEY GENERAL OF THE

       COMIVIONWEALTH had a disqualifying conflict of interest in the Second Federal

       Action.


820.   On or about June 11, 2018, SWEENEY made an electronic filing in the Second Federal

       Action in the United States District Court for the District of New Hampshire.

821.   On or about June 22, 2018, the RELATOR visited the United States Court of

       International Trade in New York, New York and inquired with the United States

       Marshals Service and employees of that court regarding corresponding with Judge Gary

       Katzmann concerning his elevation to the United States Court ofInternational Trade.

822.   On or about June 26, 2018, one or more family members of the RELATOR was visited

       and questioned by the United States Marshals Service in or around New York, New

       York.


823.   On or about June 28, 2018, the Second Federal Action was transferred from the U.S.

       District Court for tlie District of New Hampshire to the U.S. DISTRICT COURT FOR

       THE DISTRICT OF MASSACHUSETTS.

824.   On or about June 29, 2018, the RELATOR communicated by telephone with more than

       one employee in the Clerk's Office of the U.S. DISTRICT COURT FOR THE

       DISTRICT OF MASSACHUSETTS in Boston, Massachusetts in order to alert that

       Office to preserve all records relevant to the assignment of ajudge in the Second Federal

       Action.

825.   On or about June 29, 2018, an individual in the Clerk's Office of the U.S. DISTRICT

       COURT FOR THE DISTRICT OF MASSACHUSETTS in Boston, Massachusetts stated
